Exhibit 10.1

CREDIT AGREEMENT

relating to a

US$3,500,000,000 REVOLVING CREDIT FACILITY

(including a US$800,000,000 swingline option)

Dated as of 1 October 2015

among

PHILIP MORRIS INTERNATIONAL INC.

and

THE INITIAL LENDERS NAMED HEREIN

and

CITIBANK INTERNATIONAL LIMITED

as Facility Agent

and

CITIBANK, N.A.

as Swingline Agent

BANCO SANTANDER, S.A., NEW YORK BRANCH

BARCLAYS BANK PLC

BNP PARIBAS (SUISSE) SA

CITIGROUP GLOBAL MARKETS LIMITED

CREDIT SUISSE SECURITIES (USA) LLC

DEUTSCHE BANK SECURITIES INC.

GOLDMAN SACHS BANK USA

HSBC BANK PLC

ING BELGIUM, BRUSSELS, GENEVA BRANCH

J.P. MORGAN LIMITED

MIZUHO BANK, LTD.

SG AMERICAS SECURITIES, LLC

as Mandated Lead Arrangers and Bookrunners

HUNTON & WILLIAMS LLP

New York



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

1.

   DEFINITIONS AND ACCOUNTING TERMS      1   

1.1.

   Certain Defined Terms      1   

1.2.

   Computation of Time Periods      13   

1.3.

   Accounting Terms      13   

2.

   AMOUNTS AND TERMS OF THE ADVANCES      13   

2.1.

   The Revolving Credit Advances      13   

2.2.

   Type of Revolving Credit Advances      13   

2.3.

   Making the Revolving Credit Advances      14   

2.4.

   Repayment of Revolving Credit Advances      15   

2.5.

   Interest on Revolving Credit Advances      15   

2.6.

   Absence of Interest Period for Revolving Credit Advances      16   

2.7.

   Interest Rate Determination for Revolving Credit Advances      16   

2.8.

   The Swingline Advances      18   

2.9.

   Making the Swingline Advances      18   

2.10.

   Repayment of Swingline Advances      20   

2.11.

   Interest on Swingline Advances      20   

2.12.

   Fees      21   

2.13.

   Optional Termination or Reduction of the Commitments      21   

2.14.

   Prepayments of Advances      21   

2.15.

   Increased Costs      22   

2.16.

   Illegality      24   

2.17.

   Payments and Computations      24   

2.18.

   Taxes      25   

2.19.

   Sharing of Payments, Etc.      31   

2.20.

   Evidence of Debt      31   

2.21.

   Defaulting Lenders      32   

2.22.

   Use of Proceeds      33   

2.23.

   Extension Option      33   

3.

   CONDITIONS TO EFFECTIVENESS AND LENDING      35   

3.1.

   Conditions Precedent to Effectiveness      35   

3.2.

   Initial Advance to Each Designated Subsidiary      36   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

  

  

3.3.

   Conditions Precedent to Each Borrowing      37   

4.

   REPRESENTATIONS AND WARRANTIES      38   

4.1.

   Representations and Warranties of PMI      38   

5.

   COVENANTS OF PMI      39   

5.1.

   Affirmative Covenants      39   

5.2.

   Negative Covenants      41   

6.

   EVENTS OF DEFAULT      42   

6.1.

   Events of Default      42   

6.2.

   Lenders’ Rights upon Event of Default      44   

7.

   THE AGENTS      44   

7.1.

   Authorization and Action      44   

7.2.

   Agents’ Reliance, Etc.      45   

7.3.

   CIL and Affiliates      45   

7.4.

   Lender Credit Decision      46   

7.5.

   Indemnification      46   

7.6.

   Successor Agents      47   

7.7.

   Mandated Lead Arrangers and Bookrunners      48   

8.

   GUARANTY      48   

8.1.

   Guaranty      48   

8.2.

   Guaranty Absolute      48   

8.3.

   Waivers      49   

8.4.

   Continuing Guaranty      49   

9.

   MISCELLANEOUS      49   

9.1.

   Amendments, Etc.      49   

9.2.

   Notices, Etc.      50   

9.3.

   No Waiver; Remedies      51   

9.4.

   Costs and Expenses      52   

9.5.

   Right of Set-Off      53   

9.6.

   Binding Effect      53   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

  

  

9.7.

   Assignments and Participations      53   

9.8.

   Designated Subsidiaries      57   

9.9.

   Governing Law      57   

9.10.

   Execution in Counterparts      57   

9.11.

   Jurisdiction, Etc.      58   

9.12.

   Confidentiality      59   

9.13.

   Integration      59   

9.14.

   USA Patriot Act Notice, Etc.      59   

9.15.

   Judgment      60   

 

SCHEDULES

    

Schedule 1

    –       List of Applicable Lending Offices

Schedule 2

    –       Certain Subsidiary Information

Schedule 3

    –       Revolving Credit Commitments

Schedule 4

    –       Swingline Commitments

EXHIBITS

    

Exhibit A

    –       Form of Revolving Credit Note

Exhibit B-1

    –       Form of Notice of Revolving Credit Borrowing

Exhibit B-2

    –       Form of Notice of Swingline Borrowing

Exhibit C

    –       Form of Assignment and Acceptance

Exhibit D

    –       Form of Designation Agreement

Exhibit E-1

    –       Form of Opinion of Counsel for PMI

Exhibit E-2

    –       Form of Opinion of Counsel for PMI

Exhibit F

    –       Form of Opinion of Counsel for Designated Subsidiary

Exhibit G

    –       Form of Opinion of Counsel for Facility Agent

Exhibit H

    –       Form of Confidentiality Agreement

Exhibit I

    –       Form of Extension Agreement

 

iii



--------------------------------------------------------------------------------

THIS AGREEMENT was made on 1 October 2015

AMONG

 

  (1) PHILIP MORRIS INTERNATIONAL INC., a Virginia corporation (“PMI”);

 

  (2) THE FINANCIAL INSTITUTIONS AND OTHER INSTITUTIONAL LENDERS (the “Initial
Lenders”) listed on the signature pages hereof;

 

  (3) CITIBANK INTERNATIONAL LIMITED (“CIL”), as facility agent (the “Facility
Agent”); and

 

  (4) CITIBANK, N.A. (“Citibank”), as swingline agent (the “Swingline Agent”).

IT IS AGREED:

 

1. DEFINITIONS AND ACCOUNTING TERMS

 

1.1. Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Advance” means a Revolving Credit Advance or a Swingline Advance.

“Agents” means the Facility Agent and the Swingline Agent.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to PMI, any Borrower or any of their respective
affiliates from time to time concerning or relating to bribery or corruption.

“Applicable Interest Rate Margin” means, for any Interest Period, a percentage
per annum equal to 0.175%.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
lending office or offices set forth on Schedule 1 hereto or in the Assignment
and Acceptance pursuant to which it became a Lender, or such other office or
offices of such Lender as such Lender may from time to time specify to PMI and
the Facility Agent.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Facility Agent, in
substantially the form of Exhibit C hereto.

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrowers” means, collectively, PMI and each Designated Subsidiary that shall
become a party to this Agreement pursuant to Section 9.8.



--------------------------------------------------------------------------------

“Borrowing” means a Revolving Credit Borrowing or a Swingline Borrowing.

“Business Day” means a day on which banks are open for business in London and
the Trans-European Automated Real-time Gross settlement Express Transfer System
(TARGET) is operating and, if the applicable Business Day relates to any LIBOR
Advances or Swingline Advances, on which banks are not required or authorized by
law to close in New York City.

“CIL” has the meaning specified in the preamble.

“Citibank” has the meaning specified in the preamble.

“Commitments” means the Revolving Credit Commitments and the Swingline
Commitments.

“Consolidated EBITDA” means, for any accounting period, the consolidated net
earnings (or loss) of PMI and its Subsidiaries plus, without duplication and to
the extent included as a separate item on PMI’s consolidated statements of
earnings or consolidated statements of cash flows in the case of clauses
(a) through (e) for such period, the sum of (a) provision for income taxes,
(b) interest and other debt expense, net, (c) depreciation expense,
(d) amortization of intangibles, (e) any extraordinary, unusual or non-recurring
expenses or losses or any similar expense or loss subtracted from “Gross profit”
in the calculation of “Operating income” and (f) the portion of loss included on
PMI’s consolidated statements of earnings of any Person (other than a Subsidiary
of PMI) in which PMI or any of its Subsidiaries has an ownership interest and
any cash that is actually received by PMI or such Subsidiary from such Person in
the form of dividends or similar distributions, and minus, without duplication,
the sum of (x) to the extent included as a separate item on PMI’s consolidated
statements of earnings for such period, any extraordinary, unusual or
non-recurring income or gains or any similar income or gain added to “Gross
profit” in the calculation of “Operating income,” and (y) the portion of income
included on PMI’s consolidated statements of earnings of any Person (other than
a Subsidiary of PMI) in which PMI or any of its Subsidiaries has an ownership
interest, except to the extent that any cash is actually received by PMI or such
Subsidiary from such Person in the form of dividends or similar distributions,
all as determined on a consolidated basis in accordance with accounting
principles generally accepted in the United States for such period, except that
if there has been a material change in an accounting principle as compared to
that applied in the preparation of the financial statements of PMI and its
Subsidiaries as at and for the year ended 31 December 2014, then such new
accounting principle shall not be used in the determination of Consolidated
EBITDA. A material change in an accounting principle is one that, in the year of
its adoption, changes Consolidated EBITDA for any quarter in such year by more
than 10%.

“Consolidated Interest Expense” means, for any accounting period, total interest
expense of PMI and its Subsidiaries with respect to all outstanding Debt of PMI
and its Subsidiaries during such period, all as determined on a consolidated
basis for such period

 

2



--------------------------------------------------------------------------------

and in accordance with accounting principles generally accepted in the United
States for such period, except that if there has been a material change in an
accounting principle as compared to that applied in the preparation of the
financial statements of PMI and its Subsidiaries as at and for the year ended
31 December 2014, then such new accounting principle shall not be used in the
determination of Consolidated Interest Expense. A material change in an
accounting principle is one that, in the year of its adoption, changes
Consolidated Interest Expense for any quarter in such year by more than 10%.

“Consolidated Tangible Assets” means the total assets appearing on a
consolidated balance sheet of PMI and its Subsidiaries, less goodwill and other
intangible assets and the noncontrolling interests of other Persons in such
Subsidiaries, all as determined in accordance with accounting principles
generally accepted in the United States, except that if there has been a
material change in an accounting principle as compared to that applied in the
preparation of the financial statements of PMI and its Subsidiaries as at and
for the year ended 31 December 2014, then such new accounting principle shall
not be used in the determination of Consolidated Tangible Assets. A material
change in an accounting principle is one that, in the year of its adoption,
changes Consolidated Tangible Assets at any quarter in such year by more than
10%.

“Debt” means, without duplication, (a) indebtedness for borrowed money or for
the deferred purchase price of property or services, whether or not evidenced by
bonds, debentures, notes or similar instruments, (b) obligations as lessee under
leases that, in accordance with accounting principles generally accepted in the
United States, are recorded as capital leases, (c) obligations as an account
party or applicant under letters of credit (other than trade letters of credit
incurred in the ordinary course of business) to the extent such letters of
credit are drawn and not reimbursed within five Business Days of such drawing,
(d) the aggregate principal (or equivalent) amount of financing raised through
outstanding securitization financings of accounts receivable, and
(e) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss (including by way of (i) granting a
security interest or other Lien on property or (ii) having a reimbursement
obligation under or in respect of a letter of credit or similar arrangement (to
the extent such letter of credit is not collateralized by assets (other than
Operating Assets) having a fair value equal to the amount of such reimbursement
obligation), in either case in respect of, indebtedness or obligations of any
other Person of the kinds referred to in clause (a), (b), (c) or (d) above). For
the avoidance of doubt, the following shall not constitute “Debt” for purposes
of this Agreement: (A) any obligation that is fully non-recourse to PMI or any
of its Subsidiaries, (B) intercompany debt of PMI or any of its Subsidiaries,
(C) any appeal bond or other arrangement to secure a stay of execution on a
judgment or order, provided that any such appeal bond or other arrangement
issued by a third party in connection with such arrangement shall constitute
Debt to the extent PMI or any of its Subsidiaries has a reimbursement obligation
to such third party that is not collateralized by assets (other than Operating
Assets) having a fair value equal to the amount of such reimbursement
obligation, (D) unpaid judgments, or (E) defeased indebtedness.

 

3



--------------------------------------------------------------------------------

“Default” means any event specified in Section 6.1 that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Advances within one Business Day of the date required to be funded by it
hereunder, (b) notified the Borrowers, the Facility Agent or any Lender in
writing, or otherwise indicated through a public statement, that it does not
intend to comply with its funding obligations generally under agreements in
which it commits to extend credit, (c) failed, within three Business Days after
request by the Facility Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Advances,
(d) otherwise failed to pay over to the Facility Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute, or (e)(i) become
insolvent or has a parent company that has become insolvent or (ii) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment. No Lender shall be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in such Lender or
a parent company thereof by a governmental authority or an instrumentality
thereof.

“Designated Subsidiary” means any wholly-owned Subsidiary of PMI designated for
borrowing privileges under this Agreement pursuant to Section 9.8.

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit D hereto signed by such Designated Subsidiary
and PMI.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Effective Date” has the meaning specified in Section 3.1.

“Eligible Assignee” means (a) a Lender or any affiliate of a Lender that is a
Qualifying Bank or (b) any bank or other financial institution, or any other
Person, which has been approved in writing by PMI as an Eligible Assignee for
purposes of this Agreement; provided that (i) PMI’s approval shall not be
required at any time an Event of Default has occurred and is continuing and
(ii) PMI may withhold its approval if PMI reasonably believes that an assignment
to such Eligible Assignee pursuant to Section 9.7 would result in the incurrence
of increased costs payable by any Borrower pursuant to Section 2.15 or 2.18.

 

4



--------------------------------------------------------------------------------

“Equivalent” (i) in Dollars of Euro on any date, means the quoted spot rate at
which the Facility Agent’s principal office in London offers to exchange Dollars
for Euro in London as of 11:00 A.M. (London time) on such date and (ii) in Euro
of Dollars on any date, means the quoted spot rate at which the Facility Agent’s
principal office in London offers to exchange Euro for Dollars in London as of
11:00 A.M. (London time) on such date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with any
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”), or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such section) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of any Borrower or any of its
ERISA Affiliates in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Borrower or any of its ERISA Affiliates from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions set
forth in Section 430(k) of the Internal Revenue Code or Section 303(k) or 4068
of ERISA to the creation of a lien upon property or rights to property of any
Borrower or any of its ERISA Affiliates for failure to make a required payment
to a Plan are satisfied; (g) the failure by any Plan to satisfy the minimum
funding standards (within the meaning of Section 412 of the Internal Revenue
Code or Section 302 of ERISA), whether or not waived, or a determination that
any Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 430 of the Internal Revenue Code or Section 303 of ERISA); or (h) the
termination of a Plan by the PBGC pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

“EURIBOR” means an interest rate per annum equal to either:

 

5



--------------------------------------------------------------------------------

(a) the applicable Screen Rate as of 11:00 A.M. (Brussels time) two Business
Days before the first day of such Interest Period for a period equal to such
Interest Period, or

(b) if the applicable Screen Rate shall not be available for the applicable
Interest Period, but shall be available for Interest Periods of a longer and
shorter duration, then EURIBOR shall be the Interpolated Rate, or

(c) if the Interpolated Rate shall not be available at such time for such
Interest Period, then EURIBOR will be determined by taking the arithmetic mean
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum, if such
arithmetic mean is not such a multiple) of the rates per annum at which deposits
in Euro are offered by the principal office of each of the Reference Banks to
prime banks in the European interbank market at 11:00 A.M. (Brussels time) two
Business Days before the first day of such Interest Period for an amount
substantially equal to the amount that would be the Reference Banks’ respective
ratable shares of such Borrowing outstanding during such Interest Period and for
a period equal to such Interest Period, as determined by the Facility Agent;
provided that, if EURIBOR is below zero, then EURIBOR will be deemed to be zero,
subject, however, to the provisions of Section 2.7.

“EURIBOR Advance” means a Revolving Credit Advance denominated in Euro that
bears interest as provided in Section 2.5(a).

“Euro” and the “€” sign each mean the single currency of the Participating
Member States.

“Event of Default” has the meaning specified in Section 6.1.

“Existing Credit Agreement” means the Credit Agreement relating to a
US$3,500,000,000 Revolving Credit Facility (including a US$800,000,000 Swingline
option), dated as of 25 October 2011 among PMI, the lenders party thereto,
Citibank International Limited, as Facility Agent, and Citibank, as Swingline
Agent.

“Extended Maturity Date” has the meaning specified in Section 2.23(a).

“Extension Agreement” has the meaning specified in Section 2.23(a).

“Facility” means the Revolving Credit Facility or the Swingline Facility.

“Facility Agent” has the meaning specified in the preamble.

“Facility Agent’s Account” means any account of CIL, as is designated in writing
from time to time by CIL, to PMI and the Lenders for such purpose.

“FATCA” means (i) Sections 1471 through 1474 of the Internal Revenue Code, as of
the date of this Agreement, or any amended or successor version that is
substantively comparable and, in each case, any regulations promulgated
thereunder or

 

6



--------------------------------------------------------------------------------

official interpretations thereof, and (ii) any intergovernmental agreement
entered into by two or more governmental authorities with respect to the
implementation of Sections 1471 through 1474 of the Internal Revenue Code, or
any amended or successor version that is substantively comparable and, in each
case, any legislation, regulations or official interpretations thereof.

“FATCA Application Date” means:

(a) in relation to a “withholdable payment” described in Section 1473(1)(A)(i)
of the Internal Revenue Code (which relates to payments of interest and certain
other payments from sources within the U.S.), 1 July 2014;

(b) in relation to a “withholdable payment” described in Section 1473(1)(A)(ii)
of the Internal Revenue Code (which relates to “gross proceeds” from the
disposition of property of a type that can produce interest from sources within
the U.S.), 1 January 2017; or

(c) in relation to a “passthru payment” described in Section 1471(d)(7) of the
Internal Revenue Code not falling within clause (a) or (b) above, 1 January
2017, or, in each case, such other date from which such payment may become
subject to a deduction or withholding required by FATCA as a result of any
change in FATCA after the date of this Agreement.

“FATCA Deduction” means a deduction or withholding from a payment under this
Agreement required by FATCA.

“FATCA Exempt Party” means a party that is entitled to receive payments free
from any FATCA Deduction.

“Federal Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978,
as amended from time to time.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal, for each day during such period, to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) on
Reuters Page FEDFUNDS1 (or any successor page), or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
such day on such transactions received by CIL from three federal funds brokers
of recognized standing selected by it; provided that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Guaranty” has the meaning specified in Section 8.1.

 

7



--------------------------------------------------------------------------------

“Home Jurisdiction Withholding Taxes” means (a) in the case of PMI, withholding
for United States income taxes, United States back-up withholding taxes and
United States withholding taxes and (b) in the case of a Designated Subsidiary,
withholding taxes imposed by the jurisdiction under the laws of which such
Designated Subsidiary is organized or any political subdivision thereof.

“Initial Lenders” has the meaning specified in the preamble.

“Interest Period” means (a) for each Revolving Credit Advance comprising part of
the same Revolving Credit Borrowing, the period commencing on the date of such
Revolving Credit Advance and ending on the last day of the period selected by
the Borrower requesting such Borrowing pursuant to the provisions below and
(b) for each Swingline Advance comprising part of the same Swingline Borrowing,
one period commencing on the date of such Swingline Advance and ending on a
Business Day with a duration not to exceed five Business Days. The duration of
such Interest Period for (i) a LIBOR Advance shall be one, two, three or six
months, or, if available to all Lenders, twelve months, or (ii) an EURIBOR
Advance shall be one, two, three or six months, or, if available to all Lenders,
twelve months, as such Borrower may select upon notice received by the Facility
Agent not later than 11:00 A.M. (London time) on the third Business Day prior to
the first day of such Interest Period; provided, however, that:

(a) such Borrower may not select any Interest Period that ends after the
Termination Date;

(b) with respect to Revolving Credit Borrowings only, whenever the last day of
any Interest Period would otherwise occur on a day other than a Business Day,
the last day of such Interest Period shall be extended to occur on the next
succeeding Business Day, provided that if such extension would cause the last
day of such Interest Period to occur in the next following calendar month, the
last day of such Interest Period shall occur on the immediately preceding
Business Day; and

(c) with respect to Revolving Credit Borrowings only, whenever the first day of
any Interest Period occurs on a day of an initial calendar month for which there
is no numerically corresponding day in the calendar month that succeeds such
initial calendar month by the number of months equal to the number of months in
such Interest Period, such Interest Period shall end on the last Business Day of
such succeeding calendar month.

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

“Interpolated Rate” means at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as (x) the Screen Rate
available for deposits in Dollars or (y) the Screen Rate available for deposits
in Euro, as applicable) determined by the Facility Agent (which determination
shall be conclusive and binding

 

8



--------------------------------------------------------------------------------

absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the applicable rate under (x) or (y) above (for
the longest period for which the applicable rate under (x) or (y) above is
available for the applicable currency) that is shorter than the relevant
Interest Period and (b) the applicable rate under (x) or (y) above for the
shortest period (for which the applicable rate under (x) or (y) above is
available for the applicable currency) that exceeds the relevant Interest
Period, in each case, as of such time.

“Lenders” means the Initial Lenders and their respective successors, which are
Qualifying Banks or which have been approved in writing by PMI, and permitted
assignees (and includes the Swingline Lenders unless the context otherwise
requires).

“LIBOR” means an interest rate per annum equal to either:

(a) the applicable Screen Rate as of 11:00 A.M. (London time) two Business Days
before the first day of such Interest Period for a period equal to such Interest
Period, or

(b) if the applicable Screen Rate shall not be available for the applicable
Interest Period but shall be available for Interest Periods of a longer and
shorter duration, then LIBOR shall be the Interpolated Rate, or

(c) if the Interpolated Rate shall not be available at such time for such
Interest Period, then LIBOR will be determined by taking the arithmetic mean
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum, if such
arithmetic mean is not such a multiple) of the rates per annum at which deposits
in Dollars are offered by the principal office of each of the Reference Banks to
prime banks in the London interbank market at 11:00 A.M. (London time) two
Business Days before the first day of such Interest Period for an amount
substantially equal to the amount that would be the Reference Banks’ respective
ratable shares of such Borrowing outstanding during such Interest Period and for
a period equal to such Interest Period, as determined by the Facility Agent;
provided that, if LIBOR shall be below zero, then LIBOR will be deemed to be
zero, subject, however, to the provisions of Section 2.7.

“LIBOR Advance” means a Revolving Credit Advance denominated in Dollars that
bears interest as provided in Section 2.5(b).

“Lien” has the meaning specified in Section 5.2(a).

“Major Subsidiary” means any Subsidiary (a) more than 50% of the voting
securities of which is owned directly or indirectly by PMI, (b) which is
organized and existing under, or has its principal place of business in, the
United States or any political subdivision thereof, any country which is a
member of the European Union on the date hereof or any political subdivision
thereof, or Switzerland or Japan or any of their respective political
subdivisions, and (c) which has at any time total assets (after intercompany
eliminations) exceeding $1,000,000,000.

 

9



--------------------------------------------------------------------------------

“Mandated Lead Arrangers and Bookrunners” means Banco Santander, S.A., New York
Branch, Barclays Bank PLC, BNP Paribas (Suisse) SA, Citigroup Global Markets
Limited, Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc.,
Goldman Sachs Bank USA, HSBC Bank plc, ING Belgium, Brussels, GENEVA BRANCH,
J.P. Morgan Limited, Mizuho Bank, Ltd. and SG Americas Securities, LLC.

“Margin Stock” means margin stock, as such term is defined in Regulation U.

“Maturity Date” means 1 October 2020.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions,
such plan being maintained pursuant to one or more collective bargaining
agreements.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and at least one Person other than such Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which such
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.20(a) in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender to such Borrower.

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.3(a).

“Notice of Swingline Borrowing” has the meaning specified in Section 2.9(a).

“Obligations” has the meaning specified in Section 8.1.

“Operating Assets” means, for any accounting period, any assets included in the
consolidated balance sheet of PMI and its Subsidiaries as “Inventories,” or
“Property, plant and equipment” or “Receivables” for such period.

“Other Taxes” has the meaning specified in Section 2.18(c).

“Participant Register” has the meaning specified in Section 9.7(e).

“Participating Member State” means any member state of the European Communities
that has the Euro as its lawful currency in accordance with legislation of the
European Community relating to Economic and Monetary Union.

 

10



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Patriot Act” has the meaning specified in Section 9.14.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“PMI” has the meaning specified in the preamble.

“Qualifying Bank” means any legal entity which is recognized as a bank by the
banking laws in force in its country of organization and which has as its
principal purpose the active conduct of banking business and conducts such
banking business through its own personnel (which have decision making
authority) and on its own premises.

“Reference Banks” means such banks as may be appointed by the Facility Agent in
consultation with PMI and that agree to be so appointed.

“Register” has the meaning specified in Section 9.7(d).

“Regulation A” means Regulation A of the Board, as in effect from time to time.

“Regulation U” means Regulation U of the Board, as in effect from time to time.

“Required Lenders” means at any time Lenders holding at least 50.1% of the
aggregate Revolving Credit Commitments at such time.

“Revolving Credit Advance” means an advance by a Lender to any Borrower as part
of a Revolving Credit Borrowing and refers to a EURIBOR Advance or a LIBOR
Advance (each of which shall be a “Type” of Revolving Credit Advance).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.2(a).

“Revolving Credit Commitment” means as to any Lender (i) the Dollar amount set
forth opposite such Lender’s name on Schedule 3 hereof or (ii) if such Lender
has entered into an Assignment and Acceptance, the Dollar amount set forth for
such Lender in the Register maintained by the Facility Agent pursuant to
Section 9.7(d), in each case as such amount may be reduced pursuant to
Section 2.13.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States government,
including

 

11



--------------------------------------------------------------------------------

those administered by the Office of Foreign Assets Control of the United States
Department of the Treasury or the United States Department of State.

“Screen Rate” means (a) in relation to LIBOR, the London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other Person which
takes over the administration of that rate) for the relevant currency and period
displayed on pages LIBOR01 or LIBOR02 of the Thompson Reuters screen (or any
replacement Thompson Reuters screen which displays that rate) and (b) in
relation to EURIBOR, the Euro interbank offered rate administered by the
European Money Markets Institute (or any other Person which takes over the
administration of that rate) for the relevant period displayed on page EURIBOR01
of the Thompson Reuters screen (or any replacement Thompson Reuters page which
displays that rate), or, in each case (a) and (b), on the appropriate page of
such other information service which publishes that rate from time to time in
place of Thompson Reuters. If such page or service ceases to be available, the
Facility Agent may specify another page or service displaying the relevant rate
after consultation with PMI.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and no Person other than such Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which such Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Subsidiary” of any Person means any corporation of which (or in which) more
than 50% of the outstanding capital stock having voting power to elect a
majority of the Board of Directors of such corporation (irrespective of whether
at the time capital stock of any other class or classes of such corporation
shall or might have voting power upon the occurrence of any contingency) is at
the time directly or indirectly owned or controlled by such Person, by such
Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries.

“Swingline Advance” means an advance by a Swingline Lender to any Borrower as
part of a Swingline Borrowing.

“Swingline Agent” has the meaning specified in the preamble.

“Swingline Borrowing” means a borrowing consisting of simultaneous Swingline
Advances made by each of the Swingline Lenders pursuant to Section 2.8.

“Swingline Commitment” means as to any Lender (i) the Dollar amount set forth
opposite such Lender’s name on Schedule 4 hereof or (ii) if such Lender has
entered into an Assignment and Acceptance, the Dollar amount set forth for such
Lender in the Register maintained by the Facility Agent pursuant to
Section 9.7(d), in each case as such amount may be reduced pursuant to
Section 2.13.

 

12



--------------------------------------------------------------------------------

“Swingline Facility” means, at any time, the aggregate amount of the Swingline
Lenders’ Swingline Commitments at such time.

“Swingline Lender” means any Lender that has a Swingline Commitment.

“Taxes” has the meaning specified in Section 2.18(a).

“Termination Date” means the earlier of (a) the later of (i) the Maturity Date
and (ii) the Extended Maturity Date, and (b) in each case, the date of
termination in whole of Commitments pursuant to Section 2.13 or Section 6.2.

“VAT” means (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other tax of a substantially similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition
to, such tax referred to in clause (a) above or imposed elsewhere in a
jurisdiction where a Borrower is established.

 

1.2. Computation of Time Periods. In this Agreement in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.”

 

1.3. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with accounting principles generally accepted
in the United States of America, except that if there has been a material change
in an accounting principle affecting the definition of an accounting term as
compared to that applied in the preparation of the financial statements of PMI
as of and for the year ended 31 December 2014, then such new accounting
principle shall not be used in the determination of the amount associated with
that accounting term. A material change in an accounting principle is one that,
in the year of its adoption, changes the amount associated with the relevant
accounting term for any quarter in such year by more than 10%.

 

2. AMOUNTS AND TERMS OF THE ADVANCES

 

2.1. The Revolving Credit Advances. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Revolving Credit Advances to any
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an aggregate amount outstanding not
to exceed at any time such Lender’s Revolving Credit Commitment; provided,
however, that the aggregate amount of the Revolving Credit Commitments shall be
deemed used from time to time to the extent of the aggregate amount of the
Swingline Advances then outstanding; provided, further, that each Lender’s
Revolving Credit Commitment shall be deemed used from time to time to the extent
of the Swingline Advances made by it or its affiliate that is a Swingline
Lender.

 

2.2.

(a) Type of Revolving Credit Advances. Each Revolving Credit Borrowing shall
consist of Revolving Credit Advances of the same Type made on the same day by
the

 

13



--------------------------------------------------------------------------------

  Lenders ratably according to their respective Revolving Credit Commitments.
Within the limits of each Lender’s Revolving Credit Commitment and subject to
this Section 2.2, any Borrower may borrow under this Section 2.2, prepay
pursuant to Section 2.14 or repay pursuant to Section 2.4 and reborrow under
this Section 2.2.

(b) Amount of Revolving Credit Borrowings. Each Revolving Credit Borrowing
consisting of EURIBOR Advances shall be in an aggregate amount of no less than
€50,000,000 or an integral multiple of €1,000,000 in excess thereof. Each
Revolving Credit Borrowing consisting of LIBOR Advances shall be in an aggregate
amount of no less than $50,000,000 or an integral multiple of $1,000,000 in
excess thereof.

 

2.3. Making the Revolving Credit Advances. (a) Notice of Revolving Credit
Borrowing. Each Revolving Credit Borrowing shall be made on notice, given not
later than 11:00 A.M. (London time) on the third Business Day prior to the date
of the proposed Revolving Credit Borrowing, by the Borrower to the Facility
Agent which shall give to each Lender prompt notice thereof by facsimile. Each
such notice of a Revolving Credit Borrowing (a “Notice of Revolving Credit
Borrowing”) shall be by facsimile, such notice to be in substantially the form
of Exhibit B-1 hereto, specifying therein the requested:

(i) date of such Revolving Credit Borrowing,

(ii) Type of Revolving Credit Advances,

(iii) aggregate amount of such Revolving Credit Borrowing, and

(iv) the initial Interest Period for each such Revolving Credit Advance.

(b) Funding Revolving Credit Advances. Each Lender shall, before 2:00 P.M.
(London time) on the date of such Revolving Credit Borrowing, make available for
the account of its Applicable Lending Office to the Facility Agent at the
Facility Agent’s Account, in same day funds, such Lender’s ratable portion of
such Revolving Credit Borrowing. After receipt of such funds by the Facility
Agent and upon fulfillment of the applicable conditions set forth in Article 3,
the Facility Agent will make such funds available to the relevant Borrower as
specified in the applicable Notice of Revolving Credit Borrowing.

(c) Irrevocable Notice. Each Notice of Revolving Credit Borrowing of any
Borrower shall be irrevocable and binding on such Borrower. The Borrower
requesting a Revolving Credit Borrowing shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Revolving Credit
Borrowing for such Revolving Credit Borrowing the applicable conditions set
forth in Article 3, including, without limitation, any loss (excluding loss of
anticipated profits, indirect losses and special or consequential damages), cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Revolving Credit Advance to

 

14



--------------------------------------------------------------------------------

be made by such Lender as part of such Revolving Credit Borrowing when such
Revolving Credit Advance, as a result of such failure, is not made on such date.

(d) Lender’s Ratable Portion. Unless the Facility Agent shall have received
notice from a Lender prior to 2:00 P.M. (London time) on the day of any
Revolving Credit Borrowing that such Lender will not make available to the
Facility Agent such Lender’s ratable portion of such Revolving Credit Borrowing,
the Facility Agent may assume that such Lender has made such portion available
to the Facility Agent on the date of such Revolving Credit Borrowing in
accordance with Section 2.3(b) and the Facility Agent may, in reliance upon such
assumption, make available to the Borrower proposing such Revolving Credit
Borrowing on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the Facility
Agent such Lender and such Borrower severally agree to repay to the Facility
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to such
Borrower until the date such amount is repaid to the Facility Agent at:

(i) in the case of such Borrower, the higher of (A) the interest rate applicable
at the time to Revolving Credit Advances comprising such Revolving Credit
Borrowing and (B) the cost of funds incurred by the Facility Agent in respect of
such amount, and

(ii) in the case of such Lender, the cost of funds incurred by the Facility
Agent in respect of such amount.

If such Lender shall repay to the Facility Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Revolving Credit Advance as part
of such Revolving Credit Borrowing for purposes of this Agreement.

(e) Independent Lender Obligations. The failure of any Lender to make the
Revolving Credit Advance to be made by it as part of any Revolving Credit
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Revolving Credit Advance on the date of such Revolving
Credit Borrowing, but no Lender shall be responsible for the failure of any
other Lender to make the Revolving Credit Advance to be made by such other
Lender on the date of any Revolving Credit Borrowing.

 

2.4. Repayment of Revolving Credit Advances. Each Borrower shall repay to the
Facility Agent for the ratable account of the Lenders on the applicable
Termination Date the unpaid principal amount of the Revolving Credit Advances
then outstanding.

 

2.5. Interest on Revolving Credit Advances. Subject to Section 2.7(d), each
Borrower shall pay interest on the unpaid principal amount of each Revolving
Credit Advance owing by such Borrower to each Lender from the date of such
Revolving Credit Advance until such principal amount shall be paid in full, at
the following rates per annum:

 

15



--------------------------------------------------------------------------------

(a) EURIBOR Advances. During such periods as such Revolving Credit Advance is a
EURIBOR Advance, a rate per annum equal at all times during each Interest Period
for such Revolving Credit Advance to the sum of (x) EURIBOR for such Interest
Period for such Revolving Credit Advance plus (y) the Applicable Interest Rate
Margin payable in arrears on the last day of such Interest Period and, if such
Interest Period has a duration of more than six months, on the day that occurs
during such Interest Period six months from the first day of such Interest
Period and on the date such EURIBOR Advance shall be paid in full.

(b) LIBOR Advances. During such periods as such Revolving Credit Advance is a
LIBOR Advance, a rate per annum equal at all times during each Interest Period
for such Revolving Credit Advance to the sum of (x) LIBOR for such Interest
Period for such Revolving Credit Advance plus (y) the Applicable Interest Rate
Margin payable in arrears on the last day of such Interest Period and, if such
Interest Period has a duration of more than six months, on the day that occurs
during such Interest Period six months from the first day of such Interest
Period and on the date such LIBOR Advance shall be paid in full.

 

2.6. Absence of Interest Period for Revolving Credit Advances. If any Borrower
shall fail to select the duration of any Interest Period for any Revolving
Credit Advances in accordance with the provisions contained in the definition of
the term “Interest Period,” the Facility Agent will forthwith so notify such
Borrower and the Lenders and the Interest Period for such Advances will
automatically, on the last day of the then existing Interest Period therefor, be
one month.

 

2.7. Interest Rate Determination for Revolving Credit Advances. (a) Methods to
Determine EURIBOR and LIBOR. The Facility Agent shall determine EURIBOR and
LIBOR by using the methods described in the definition of the terms “EURIBOR”
and “LIBOR,” respectively, and shall give prompt notice to the Borrower and the
Lenders of each such EURIBOR or LIBOR.

(b) Role of Reference Banks. In the event that EURIBOR or LIBOR cannot be
determined by the methods described in clause (a) or clause (b) of the
definitions “EURIBOR” or “LIBOR,” respectively, each Reference Bank agrees to
furnish to the Facility Agent timely information for the purpose of determining
EURIBOR or LIBOR, as the case may be, in accordance with the method described in
clause (c) of the definitions thereof. If any one or more of the Reference Banks
shall not furnish such timely information to the Facility Agent for the purpose
of determining EURIBOR or LIBOR, the Facility Agent shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Banks. Notwithstanding anything herein to the contrary, no Reference
Bank is under any obligation to furnish such information to the Facility Agent
and no Reference Bank (or any officer, employee or agent thereof) shall be
liable for any action taken by it under or in connection with this
Section 2.7(b), unless found in a final, non-appealable judgment by a court of
competent jurisdiction to have been directly caused by its gross negligence or
willful misconduct.

 

16



--------------------------------------------------------------------------------

(c) Each Borrower agrees to maintain the confidentiality of any information
relating to a rate provided by a Reference Bank, except that such information
may be disclosed (a) to its and its affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors on a
need-to-know basis, (b) as consented to by the applicable Reference Bank, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, provided that in connection with any such requirement by
a subpoena or similar legal process, the applicable Reference Bank is given
prior notice to the extent such prior notice is permissible under the
circumstances, (d) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder or (e) to the extent such information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to such Borrower on a nonconfidential basis from a source other than
the Facility Agent or the applicable Reference Bank or its affiliates. For the
avoidance of doubt, this Section 2.7(c) shall not apply to the actual rate
applicable to LIBOR Advances or EURIBOR Advances.

(d) Market Disruption. (i) If the applicable Screen Rate is unavailable and
fewer than two Reference Banks furnish timely information to the Facility Agent
for determining EURIBOR for any EURIBOR Advances or LIBOR for any LIBOR
Advances, as the case may be, or (ii) with respect to Revolving Credit Advances
under any Facility, the Lenders owed or required to lend at least 50.1% of the
aggregate principal amount thereof notify the Facility Agent that EURIBOR or
LIBOR for any Interest Period will not adequately reflect the cost to such
Lenders of making, funding or maintaining their respective Revolving Credit
Advances for such Interest Period (each, a “Market Disruption Event”) then the
rate of interest on each Lender’s share of that Revolving Credit Advance for the
Interest Period shall be the rate per annum which is the sum of (x) the
Applicable Interest Rate Margin plus (y) the rate notified to the Facility Agent
and the Borrower by that Lender in a certificate (which sets out the details of
the computation of the relevant rate and shall be prima facie non-binding
evidence of the same) as soon as practicable and in any event before interest is
due to be paid in respect of that Interest Period, to be that which expresses as
a percentage rate per annum the cost to that Lender of funding its participation
in that Revolving Credit Advance from whatever source it may reasonably select.

(e) If a Market Disruption Event occurs and the Facility Agent or the applicable
Borrower so requires:

(i) the Facility Agent, PMI and such Borrower shall enter into negotiations (for
a period of not more than thirty (30) days) with a view to agreeing on a
substitute basis for determining the interest rate; and

(ii) any alternative basis agreed upon pursuant to clause (i) above shall, with
the prior consent of all the Lenders, PMI and such Borrower, be binding on all
such parties hereto.

 

17



--------------------------------------------------------------------------------

2.8. The Swingline Advances. (a) Obligation to Make Swingline Advances. Each
Swingline Lender severally agrees, on the terms and conditions hereinafter set
forth, to make Swingline Advances to any Borrower from time to time on any
Business Day during the period from the Effective Date until the Termination
Date in an aggregate amount outstanding not to exceed at any time such Swingline
Lender’s Swingline Commitment.

(b) Amount of Swingline Borrowings. Each Swingline Borrowing shall be in an
aggregate amount of no less than $1,000,000.

(c) Relationship with the Revolving Credit Facility.

 

  (A) The Revolving Credit Facility may be used by way of Swingline Advances.
The Swingline Facility is not independent of the Revolving Credit Facility.

 

  (B) Notwithstanding any other term of this Agreement, a Swingline Lender is
only obliged to participate in a Revolving Credit Advance or a Swingline Advance
to the extent that it would not result in the participation by it and its
affiliate that is a Lender in such Revolving Credit Advances and Swingline
Advances exceeding its Revolving Credit Commitment or that of its affiliate that
is a Lender.

 

  (C) Where, but for the operation of paragraph (B) above, a Lender’s
participation (including the participation of its affiliate that is a Swingline
Lender hereunder) in the Revolving Credit Advances and Swingline Advances would
have exceeded its Revolving Credit Commitment, the excess will be apportioned
among the other Lenders participating in the relevant Revolving Credit Advance
pro rata according to their relevant Revolving Credit Commitments. This
calculation will be applied as often as necessary until the Revolving Credit
Advance is apportioned among the relevant Lenders in a manner consistent with
paragraph (B) above.

 

2.9. Making the Swingline Advances. (a) Notice of Swingline Borrowing. Each
Swingline Borrowing shall be made on notice, given not later than 12:00 P.M.
(New York time) on the date of the proposed Swingline Borrowing, by the Borrower
to the Swingline Agent (with a copy of such notice by facsimile and promptly
thereafter telephonically notified to the Facility Agent) which shall give to
the Swingline Lenders prompt notice thereof by facsimile. Each such notice of a
Swingline Borrowing (a “Notice of Swingline Borrowing”) shall be by facsimile,
such notice to be in substantially the form of Exhibit B-2 hereto, specifying
therein the requested:

(i) date of such Swingline Borrowing,

 

18



--------------------------------------------------------------------------------

(ii) aggregate amount of such Swingline Borrowing, and

(iii) the Interest Period for each such Swingline Advance.

(b) Funding Swingline Advances. Each Swingline Lender shall, before 1:30 P.M.
(New York time) with respect to Notices of Swingline Borrowing given before
12:00 P.M. (New York time), on the date of such Swingline Borrowing, make
available for the account of its Applicable Lending Office to the Swingline
Agent, in same day funds, such Swingline Lender’s ratable portion of such
Swingline Borrowing. After receipt of such funds by the Swingline Agent and upon
fulfillment of the applicable conditions set forth in Article 3, the Swingline
Agent will make such funds available to the relevant Borrower as specified in
the applicable Notice of Swingline Borrowing.

(c) Irrevocable Notice. Each Notice of Swingline Borrowing of any Borrower shall
be irrevocable and binding on such Borrower. The Borrower requesting a Swingline
Borrowing shall indemnify each Swingline Lender against any loss, cost or
expense incurred by such Swingline Lender as a result of any failure to fulfill
on or before the date specified in such Notice of Swingline Borrowing for such
Swingline Borrowing the applicable conditions set forth in Article 3, including,
without limitation, any loss (excluding loss of anticipated profits, indirect
losses and special or consequential damages), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Swingline Lender to fund the Swingline Advance to be made by such Swingline
Lender as part of such Swingline Borrowing when such Swingline Advance, as a
result of such failure, is not made on such date.

(d) Swingline Lender’s Ratable Portion. Unless the Swingline Agent shall have
received notice from a Swingline Lender prior to 1:30 P.M. (New York time) with
respect to Notices of Swingline Borrowing given before 12:00 P.M. (New York
time), on the day of any Swingline Borrowing that such Swingline Lender will not
make available to the Swingline Agent such Swingline Lender’s ratable portion of
such Swingline Borrowing, the Swingline Agent may assume that such Swingline
Lender has made such portion available to the Swingline Agent on the date of
such Swingline Borrowing in accordance with Section 2.9(b) and the Swingline
Agent may, in reliance upon such assumption, make available to the Borrower
proposing such Swingline Borrowing on such date a corresponding amount. If and
to the extent that such Swingline Lender shall not have so made such ratable
portion available to the Swingline Agent such Swingline Lender and such Borrower
severally agree to repay to the Swingline Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Swingline Agent at:

(i) in the case of such Borrower, the higher of (A) the interest rate applicable
at the time to Swingline Advances comprising such Swingline Borrowing and
(B) the cost of funds incurred by the Swingline Agent in respect of such amount,
and

 

19



--------------------------------------------------------------------------------

(ii) in the case of such Swingline Lender, the cost of funds incurred by the
Swingline Agent in respect of such amount.

If such Swingline Lender shall repay to the Swingline Agent such corresponding
amount, such amount so repaid shall constitute such Swingline Lender’s Swingline
Advance as part of such Swingline Borrowing for purposes of this Agreement.

(e) Independent Swingline Lender Obligations. The failure of any Swingline
Lender to make the Swingline Advance to be made by it as part of any Swingline
Borrowing shall not relieve any other Swingline Lender of its obligation
hereunder to make its Swingline Advance on the date of such Swingline Borrowing,
but no Swingline Lender shall be responsible for the failure of any other
Swingline Lender to make the Swingline Advance to be made by such other
Swingline Lender on the date of any Swingline Borrowing.

 

2.10. Repayment of Swingline Advances. (a) Each Borrower shall repay to the
Swingline Agent for the ratable account of the Swingline Lenders on the last day
of the applicable Interest Period, the unpaid principal amount of any Swingline
Advance then outstanding.

(b) In the event that a Borrower does not repay a Swingline Advance made to it
in full on the last day of its Interest Period, on the Business Day immediately
following such day, that Borrower shall be deemed to have served a Notice of
Revolving Credit Borrowing for a LIBOR Advance to be made on the third Business
Day thereafter in the amount (including accrued interest) of such Swingline
Advance and with an Interest Period of one month and such LIBOR Advance shall be
made on the third Business Day in accordance with Section 2.3 (without regard to
clause (b) thereof) and the proceeds thereof applied in repayment of such
Swingline Advance. Notwithstanding anything contained herein to the contrary,
for the time period from the day immediately following the end of the Interest
Period for any such Swingline Advance that is not repaid on the last day of its
Interest Period until and including the third Business Day thereafter,
Section 2.17(e) shall apply to the unpaid principal amount of any such Swingline
Advance.

(c) Section 3.3 shall not apply to any LIBOR Advance to which this Section 2.10
refers.

(d) In the circumstances set out in paragraph (b) above, to the extent that it
is not possible to make a LIBOR Advance due to the insolvency of a Borrower, the
Lenders will indemnify (pro-rata according to their Revolving Credit
Commitments) the Swingline Lenders for any loss that they incur as a result of
the relevant Swingline Borrowing.

 

2.11.

Interest on Swingline Advances. Subject to Section 2.10(b), each Borrower shall
pay interest on the unpaid principal amount of each Swingline Advance owing by
such Borrower to each Swingline Lender from the date of such Swingline Advance
until such principal amount shall be paid in full, a rate per annum equal at all
times during the

 

20



--------------------------------------------------------------------------------

  Interest Period for such Swingline Advance to the highest of (a) the rate of
interest announced publicly by Citibank in New York, New York, from time to
time, as Citibank’s prime rate, (b) one-half of one percent above the Federal
Funds Effective Rate and (c) LIBOR for a one-month Interest Period, payable in
arrears on the last day of such Interest Period.

 

2.12. Fees. (a) Commitment Fee. PMI agrees to pay to the Facility Agent for the
account of each Lender, 0.050% per annum on the aggregate amount of the unused
portion of such Lender’s Revolving Credit Commitment (it being understood that
any Swingline Advances shall be deemed to use the Revolving Credit Commitment of
each Swingline Lender or its affiliate that is a Lender hereunder) from the date
hereof in the case of each Lender that is an Initial Lender and from the
effective date specified in the Assignment and Acceptance pursuant to which it
became a Lender in the case of each other Lender until the Termination Date, in
each case payable on the last Business Day of each March, June, September and
December until the Termination Date and on the Termination Date. For the
avoidance of doubt, the first payment under this Section 2.12(a) shall be due
and payable on 31 December 2015.

(b) Utilization Fee. PMI agrees to pay the Facility Agent for the account of
each Lender an amount equal to (x) 0.100% on the aggregate principal amount of
all Advances outstanding with respect to each day on which the aggregate
principal amount of all Advances outstanding exceeds 33 1/3% of total
Commitments or (y) 0.200% on the aggregate principal amount of all Advances
outstanding with respect to each day on which the aggregate principal amount of
all Advances outstanding exceeds 66 2/3% of total Commitments, payable on the
last Business Day of each March, June, September and December until the
Termination Date and on the Termination Date, to the extent applicable. For the
avoidance of doubt, the first payment under this Section 2.12(b) shall, to the
extent applicable, be due and payable on 31 December 2015.

(c) Agent’s Fees. PMI shall pay to the Facility Agent and Swingline Agent for
its own account such fees as may from time to time be agreed between PMI and
such Agent.

 

2.13. Optional Termination or Reduction of the Commitments. PMI shall have the
right, upon at least three Business Days’ notice to the Facility Agent, to
terminate in whole or reduce ratably in part the unused portions of the
respective Revolving Credit Commitments of the Lenders; provided that each
partial reduction shall be in the aggregate amount of no less than $50,000,000
or the remaining balance if less than $50,000,000 and shall be ratable among the
Lenders affected thereby in accordance with their Commitments; and provided,
further, that any such termination or reduction of Revolving Credit Commitments
shall not affect the Swingline Commitments unless, after giving effect to such
termination or reduction, the aggregate Swingline Commitments would exceed the
aggregate Revolving Credit Commitments, in which case the Swingline Commitments
shall be reduced ratably.

 

2.14.

Prepayments of Advances. (a) Optional Prepayments. (i) Revolving Credit
Advances. Each Borrower may, upon at least three Business Days’ notice to the
Facility Agent

 

21



--------------------------------------------------------------------------------

stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given such Borrower shall, prepay the outstanding principal
amount of the Revolving Credit Advances comprising part of the same Revolving
Credit Borrowing in whole or ratably in part; provided, however, that each
partial prepayment shall be in an aggregate principal amount of no less than
€50,000,000 or $50,000,000, as the case may be, or the remaining balance if less
than €50,000,000 or $50,000,000.

(ii) Swingline Advances. Each Borrower may, upon notice to the Swingline Agent
by 9:00 A.M. (London time) on the date of the prepayment stating the aggregate
principal amount of the prepayment, and, if such notice is given such Borrower
shall, prepay the outstanding principal amount of the Swingline Advances
comprising part of the same Swingline Borrowing in whole or ratably in part;
provided, however, that each partial prepayment shall be in an aggregate
principal amount of no less than $1,000,000.

(b) Mandatory Prepayments. (i) If the Facility Agent notifies PMI that, on any
interest payment date, the sum of (A) the Equivalent in Dollars (determined on
the third Business Day prior to such interest payment date) of the aggregate
principal amount of the Revolving Credit Advances denominated in Euro plus
(B) the aggregate principal amount of all Revolving Credit Advances denominated
in Dollars then outstanding and Swingline Advances then outstanding exceeds 105%
of the aggregate Revolving Credit Commitments of the Lenders on such date, PMI
and each other Borrower shall, within two Business Days after receipt of such
notice, prepay the outstanding principal amount of any Revolving Credit Advances
and Swingline Advances owing by such Borrower in an aggregate amount sufficient
to reduce such sum to an amount not to exceed 100% of the aggregate Revolving
Credit Commitments of the Lenders on such date.

(ii) The Facility Agent shall give prompt notice of any prepayment required
under this Section 2.14(b) to the Borrowers and the Lenders. Prepayments under
this Section 2.14(b) shall be allocated first to Swingline Advances, ratably
among the Swingline Lenders; and any excess amount shall then be allocated to
Revolving Credit Advances comprising part of the same Revolving Credit Borrowing
selected by the applicable Borrower, ratably among the Lenders.

(c) Each prepayment made pursuant to this Section 2.14 shall be made together
with any interest accrued to the date of such prepayment on the principal
amounts prepaid and any additional amounts which such Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to
Section 9.4(b).

 

2.15.

Increased Costs. (a) Costs from Change in Law or Authorities. If, due to either
(i) the introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender of agreeing to make or
making, funding or maintaining Advances (excluding for purposes of this
Section 2.15 any such increased costs resulting from (i) Taxes or Other Taxes
(as to which Section 2.18 shall govern) and (ii) changes in the basis

 

22



--------------------------------------------------------------------------------

  of taxation of overall net income or overall gross income by the United States
or by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower of the affected Advances shall from time to time,
upon demand by such Lender (with a copy of such demand to the Facility Agent),
pay to the Facility Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost; provided, however,
that before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would avoid the need for, or reduce the amount of, such increased
cost and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender. A certificate as to the amount of such increased
cost, submitted to such Borrower and the Facility Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error; and, provided,
further, that (A) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision or by United States or foreign regulatory authorities, in
each case pursuant to Basel III, and (B) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof, shall in each case be deemed to be a change in law, regardless of the
date enacted, adopted, issued or implemented, but only if any such requests,
rules, guidelines, requirements or directions are generally applicable to (and
for which reimbursement is generally being sought by the applicable Lender in
respect of) credit transactions similar to this transaction from borrowers
similarly situated to the Borrower, but no Lender shall be required to disclose
any confidential or proprietary information in connection therewith.

(b) Reduction in Lender’s Rate of Return. In the event that, after the date
hereof, any change in any law or regulation, or any guideline or directive
(whether or not having the force of law) or the interpretation or administration
thereof by any central bank or other authority charged with the administration
thereof, imposes, modifies or deems applicable any capital adequacy, liquidity
requirement or similar requirement (including, without limitation, a request or
requirement which affects the manner in which any Lender allocates capital
resources to its commitments, including its obligations hereunder) and as a
result thereof, in the sole opinion of such Lender, the rate of return on such
Lender’s capital as a consequence of its obligations hereunder is reduced to a
level below that which such Lender could have achieved but for such
circumstances, but reduced to the extent that Borrowings are outstanding from
time to time, then in each such case, upon demand from time to time PMI shall
pay to such Lender such additional amount or amounts as shall compensate such
Lender for such reduction in rate of return; provided that, in the case of each
Lender, such additional amount or amounts shall not exceed 0.15 of 1% per annum
of such Lender’s Commitment. A certificate of such Lender as to any such
additional amount or amounts shall be conclusive and binding for all purposes,
absent manifest error. Except as provided below, in determining any such amount
or amounts each Lender may use any reasonable averaging and attribution methods.

 

23



--------------------------------------------------------------------------------

Notwithstanding the foregoing, each Lender shall take all reasonable actions to
avoid the imposition of, or reduce the amounts of, such increased costs,
provided that such actions, in the reasonable judgment of such Lender, will not
be otherwise disadvantageous to such Lender, and, to the extent possible, each
Lender will calculate such increased costs based upon the capital requirements
for its Commitment hereunder and not upon the average or general capital
requirements imposed upon such Lender.

 

2.16. Illegality. Notwithstanding any other provision of this Agreement, if
(a) any Lender shall notify the Facility Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for such Lender or its Applicable Lending Office to perform its obligations
hereunder to make Advances or to fund or maintain Advances or (b) any Lender
notifies PMI and the Facility Agent that it is unlawful for such Lender or its
Applicable Lending Office to make Advances or to fund or maintain Advances to a
Designated Subsidiary due to the jurisdiction of organization of such Designated
Subsidiary, then, in each case, the obligation of such Lender to make or
maintain, as the case may be, such Advances shall be suspended (and PMI or the
applicable Borrower shall make the relevant repayment, if necessary) until the
Facility Agent shall notify PMI and the Lenders that the circumstances causing
such suspension no longer exist and the relevant aggregate Commitments shall be
temporarily reduced by the amount of such Lender’s share of the Commitments
affected by such illegality for the duration of the suspension with respect to
such Advances; provided, however, that each Lender agrees to (i) use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would allow such Lender or its Applicable Lending Office
to continue to perform its obligations to make Advances or to continue to fund
or maintain Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender and (ii) to make or fund Advances to a different
Borrower designated by PMI if the making of such designation would allow such
Lender to continue to perform its obligations to make Advances or to continue to
fund or maintain Advances.

 

2.17.

Payments and Computations. (a) Time and Distribution of Payments. PMI and each
Borrower shall make each payment hereunder, without set-off or counterclaim, not
later than 11:00 A.M. (London time) on the day when due to the Facility Agent at
the Facility Agent’s Account in same day funds. The Facility Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or commitment or utilization fees ratably (other than
amounts payable pursuant to Section 2.15, 2.18 or 9.4(b)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. From and after the effective date
of an Assignment and Acceptance pursuant to Section 9.7, the Facility Agent
shall make all payments hereunder in respect of the interest assigned thereby to
the Lender assignee thereunder, and the parties to such Assignment and
Acceptance shall make all appropriate

 

24



--------------------------------------------------------------------------------

  adjustments in such payments for periods prior to such effective date directly
between themselves.

(b) Computation of Interest and Fees. All computations of interest and
commitment and utilization fees shall be made by the Facility Agent or the
Swingline Agent on the basis of a year of 360 days, or in the case of interest
payable pursuant to Section 2.11, 365/366 days, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or commitment or utilization fees are
payable. Each determination by the Facility Agent or the Swingline Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(c) Payment Due Dates. Whenever any payment hereunder shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment or utilization
fees, as the case may be; provided, however, that if such extension would cause
payment of interest on or principal of Revolving Credit Advances to be made in
the next following calendar month, such payment shall be made on the immediately
preceding Business Day.

(d) Presumption of Borrower Payment. Subject to Section 2.10(b), unless the
Facility Agent receives notice from any Borrower prior to the date on which any
payment is due to the Lenders hereunder that such Borrower will not make such
payment in full, the Facility Agent may assume that such Borrower has made such
payment in full to the Facility Agent on such date and the Facility Agent may,
in reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower has not made such payment in full to the Facility Agent,
each Lender shall repay to the Facility Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Facility Agent at the cost of funds incurred by the Facility
Agent in respect of such amount.

(e) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, each Borrower shall pay interest on the unpaid principal amount of
each Advance owing to each Lender, payable in arrears on the dates referred to
in Section 2.5 or Section 2.11, at a rate per annum equal at all times to 1% per
annum above the rate per annum required to be paid on such Advance.

 

2.18.

Taxes. (a) Any and all payments by or on behalf of each Borrower and PMI
hereunder shall be made, in accordance with Section 2.17, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, (i) in the case of each Lender and each Agent, taxes imposed on its
net income, and franchise taxes imposed on it, by the jurisdiction under the
laws of which such Lender or Agent (as the case may be), is organized or any
political subdivision thereof, (ii) in the case of each Lender, taxes

 

25



--------------------------------------------------------------------------------

  imposed on its net income, and franchise taxes imposed on it, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, (iii) in the case of each Lender and each Agent, taxes
imposed on its net income, franchise taxes imposed on it, and any tax imposed by
means of withholding to the extent such tax is imposed solely as a result of a
present or former connection (other than any connection arising from the
execution, enforcement, delivery and performance of this Agreement or a Note)
between such Lender or Agent (as the case may be) and the taxing jurisdiction,
(iv) in the case of each Lender and each Agent, taxes imposed by the United
States by means of withholding tax if and to the extent that such taxes shall be
in effect and shall be applicable on the date hereof to payments to be made to
such Lender’s Applicable Lending Office or to such Agent and (v) in the case of
each Lender and the Facility Agent, any withholding taxes imposed pursuant to
FATCA (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder being hereinafter
referred to as “Taxes”).

(b) If any Borrower or PMI shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Lender or Agent, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.18) such Lender or Agent (as the case may be), receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Borrower or PMI shall make such deductions and (iii) such Borrower or
PMI shall timely pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law. If clause (i) of this
Section 2.18(b) is unenforceable for any reason in respect of any Borrower,
then:

 

  (A) for each period during which a deduction or withholding for or on account
of any Taxes is required to be made by the Borrower with respect to the payment
of interest under this Agreement (the “Tax Deduction”), in lieu of application
of clause (i) of this Section 2.18(b), the rate of interest on the Advances as
set out in Sections 2.5 and 2.11 shall be the percentage rate per annum which is
the aggregate of the applicable:

 

  (i) Interest Rate Margin, and

 

  (ii) EURIBOR, LIBOR, or interest rate on Swingline Advance (determined under
Section 2.11), as applicable,

 

     divided by a factor equal to one (1) minus the amount of the Tax Deduction
expressed as a multiplier (i.e., ten (10) percent will be expressed as 0.10 and
not as 10%); and

 

  (B) all references to a rate of interest under Sections 2.5 and 2.11 shall be
construed thereafter as adjusted in accordance with this Section 2.18(b).

 

26



--------------------------------------------------------------------------------

(c) In addition, each Borrower or PMI shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, performing under, or otherwise with respect to,
this Agreement (hereinafter referred to as “Other Taxes”).

(d) Each Borrower and PMI shall indemnify each Lender and each Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.18) paid by such Lender or Agent (as the case may
be), and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted by the relevant governmental authority. This
indemnification shall be made within 30 days from the date such Lender or Agent
(as the case may be), makes written demand therefor.

(e) Within 30 days after the date of any payment of Taxes to a governmental
authority, each Borrower and PMI shall furnish to the relevant Agent at its
address referred to in Section 9.2, the original or a certified copy of a
receipt evidencing such payment. If any Borrower or PMI determines that no Taxes
are payable in respect thereof, such Borrower or PMI shall, at the request of
the relevant Agent, furnish or cause the payor to furnish, such Agent and each
Lender an opinion of counsel reasonably acceptable to such Agent stating that
such payment is exempt from Taxes. Each Lender shall severally indemnify the
Agents for (i) any taxes, levies, imposts, deductions, charges or withholdings
and all liabilities with respect thereto attributable to such Lender (but only
to the extent the Borrower has not already indemnified the Agents for such taxes
and without limiting the obligation of the Borrower to do so) and (ii) any
taxes, levies, imposts, deductions, charges or withholdings attributable to such
Lender’s failure to comply with the provisions of Section 9.7(e) relating to the
maintenance of a Participant Register, that are paid or payable by the Agents in
connection with this Agreement and any reasonable expenses arising therefrom or
with respect thereto, whether or not such taxes, levies, imposts, deductions,
charges, withholdings or liabilities were correctly or legally imposed or
asserted by the relevant governmental authority. The indemnity under this
Section 2.18(e) shall be paid within ten days after the applicable Agent
delivers to the applicable Lender a certificate stating the amount of taxes,
levies, imposts, deductions, charges, withholdings or liabilities so paid or
payable by the Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(f) Each Lender, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, shall provide each of the Agents, PMI and each other Borrower with any
form or certificate that is required by any taxing authority (including, if
applicable, two executed copies of Internal Revenue Service Form W-9, W-8BEN-E
(or W-8BEN, if applicable), W-8ECI or W-8IMY (together with any underlying
attachments), as appropriate, or any successor or other form prescribed by the
Internal Revenue Service), certifying that such Lender is

 

27



--------------------------------------------------------------------------------

exempt from or entitled to a reduced rate of Home Jurisdiction Withholding Taxes
on payments pursuant to this Agreement. Thereafter, each such Lender shall
provide additional forms or certificates (i) to the extent a form or certificate
previously provided has become inaccurate or invalid or has otherwise ceased to
be effective or (ii) as requested in writing by any Borrower, PMI or the
relevant Agent. Unless the Borrowers, PMI and the Agents have received forms or
other documents satisfactory to them indicating that payments hereunder are not
subject to Home Jurisdiction Withholding Taxes or are subject to Home
Jurisdiction Withholding Taxes at a rate reduced by an applicable tax treaty,
such Borrowers, PMI or Agents shall withhold taxes from such payments at the
applicable statutory rate in the case of payments to or for any Lender.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.18 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to select or change the
jurisdiction of its Applicable Lending Office if the making of such a selection
or change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender, be otherwise economically disadvantageous to such Lender.

(h) (i) Subject to clause (iii) below, each party to this Agreement shall,
within ten Business Days of a reasonable request by another party to this
Agreement:

 

  (A) confirm for the requesting party whether it is or is not a FATCA Exempt
Party; and

 

  (B) supply to the requesting party such forms, documentation and other
information relating to its status under FATCA as such requesting party
reasonably requests for the purposes of its compliance with any other law,
regulation or exchange of information regime;

(ii) If a party to this Agreement confirms to a requesting party to this
Agreement pursuant to clause (i)(A) above that it is a FATCA Exempt Party and it
subsequently becomes aware that it is not or has ceased to be a FATCA Exempt
Party, that party shall notify the requesting party thereof reasonably promptly;

(iii) Clause (i) above shall not oblige any Finance Party to do anything, and
clause (i)(B) above shall not oblige any other party to do anything, which would
or might, in its reasonable opinion, constitute a breach of any (x) law or
regulation, (y) fiduciary duty or (z) duty of confidentiality.

(iv) If a party to this Agreement fails to confirm whether or not it is a FATCA
Exempt Party or to supply forms, documentation or other information requested in
accordance with clause (i) above (including, for the avoidance of doubt, where
clause (iii) above applies), then such party shall be treated for the purposes
of this Agreement as if it is not a FATCA Exempt Party until such time as the
party in

 

28



--------------------------------------------------------------------------------

question provides the requested confirmation, forms, documentation or other
information.

(v) (A) Each party to this Agreement may make any FATCA Deduction and any
payment required in connection with that FATCA Deduction, and no party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

(B) Each Finance Party shall promptly, upon becoming aware that it must make a
FATCA Deduction (or that there is any change in the rate or the basis of such
FATCA Deduction), notify the party to whom it is making the payment and, in
addition, shall notify PMI and the Facility Agent and the Facility Agent shall
notify the other Finance Parties.

Solely for purposes of this Section 2.18(h), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(i) No additional amounts will be payable pursuant to this Section 2.18 with
respect to (i) any Home Jurisdiction Withholding Taxes that would not have been
payable had the Lender provided the relevant forms or other documents pursuant
to Section 2.18(f); or (ii) in the case of an Assignment and Acceptance by a
Lender to an Eligible Assignee, any Home Jurisdiction Withholding Taxes that
exceed the amount of such Home Jurisdiction Withholding Taxes that are imposed
prior to such Assignment and Acceptance, unless such Assignment and Acceptance
resulted from the demand of PMI.

(j) No additional amounts will be payable pursuant to this Section 2.18 with
respect to any taxes imposed by the United States by means of withholding tax on
payments made by any Borrower to any Lender’s Applicable Lending Office or to
any Agent, even if such taxes are imposed as a result of the treatment of
payments made by a Borrower that is not organized under the laws of the United
States as having been made by a United States person for United States federal
income tax purposes, including as a result of an election made to treat such
Borrower as a disregarded entity for United States federal income tax purposes
(regardless of whether such election was made after such Borrower became a
Borrower under this Agreement), if and to the extent such taxes were in effect
and would have been applicable as of the date hereof to payments to be made by a
United States person to such Lender’s Applicable Lending Office or to such Agent
(as the case may be).

(k) If any Lender or Agent, as the case may be, obtains a refund of any Tax for
which payment has been made pursuant to this Section 2.18, which refund in the
good faith judgment of such Lender or Agent, as the case may be, (and without
any obligation to disclose its tax records) is allocable to such payment made
under this Section 2.18, the amount of such refund (together with any interest
received thereon and reduced by reasonable costs incurred in obtaining such
refund) promptly shall be paid to the

 

29



--------------------------------------------------------------------------------

Borrower to the extent payment has been made in full by the Borrower pursuant to
this Section 2.18.

(l) ___________

(i) All amounts expressed to be payable under this Agreement by any party to any
Agent, any Lender, any Swingline Lender or any other recipient of any payment to
be made by or on account of any obligation of any Borrower hereunder (each, a
“Finance Party”) which (in whole or in part) constitute the consideration for
any supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to clause (ii) below, if VAT
is or becomes chargeable on any supply made by any Finance Party to any party
under this Agreement and such Finance Party is required to account to the
relevant tax authority for the VAT, that party must pay to such Finance Party
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of the VAT (and such Finance Party must
promptly provide an appropriate VAT invoice to that party under this Agreement).

(ii) If VAT is or becomes chargeable on any supply made by any Finance Party
(the “Supplier”) to any other Finance Party (the “Recipient”) under a this
Agreement, and any party other than the Recipient (the “Relevant Party”) is
required by the terms of this Agreement to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this clause (A) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

(B) (where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

(iii) Where this Agreement requires any party to reimburse or indemnify a
Finance Party for any cost or expense, such party shall reimburse or indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, except to the extent
that such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

 

30



--------------------------------------------------------------------------------

(iv) Any reference in this clause (l) to any party shall, at any time when such
party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the UK Value Added Tax Act 1994).

(v) In relation to any supply made by a Finance Party to any party under this
Agreement, if reasonably requested by such Finance Party, that party must
promptly provide such Finance Party with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

 

2.19. Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of the Revolving Credit Advances owing to it (other than
pursuant to Sections 2.15, 2.18 or 9.4(b)) in excess of its ratable share of
payments on account of the Revolving Credit Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Revolving Credit Advances made by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, provided
further, that, so long as the obligations under this Agreement and the Notes
shall not have been accelerated, any excess payment received by any Lender shall
be shared on a pro rata basis only with the other Lenders. Each Borrower agrees
that any Lender so purchasing a participation from another Lender pursuant to
this Section 2.19 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation.

 

2.20. Evidence of Debt. (a) Lender Records; Notes. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Advances. Each Borrower shall, upon notice by any Lender to such Borrower
(with a copy of such notice to the Facility Agent) to the effect that a Note is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Revolving Credit Advances
owing to, or to be made by, such Lender, promptly execute and deliver to such
Lender a Note payable to the order of such Lender in a principal amount up to
the Revolving Commitment of such Lender.

 

31



--------------------------------------------------------------------------------

(b) Record of Borrowings, Payables and Payments. The Register maintained by the
Facility Agent pursuant to Section 9.7(d) shall include a control account, and a
subsidiary account for each Lender, in which accounts (taken together) shall be
recorded as follows:

(i) the date, amount and Facility of each Borrowing made hereunder, the Type of
Advances comprising such Borrowing and the Interest Period applicable thereto;

(ii) the terms of each Assignment and Acceptance delivered to and accepted by
it;

(iii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder; and

(iv) the amount of any sum received by the Facility Agent from the Borrowers
hereunder and each Lender’s share thereof.

(c) Evidence of Payment Obligations. Entries made in good faith by the Facility
Agent in the Register pursuant to Section 2.20(b), and by each Lender in its
account or accounts pursuant to Section 2.20(a), shall be prima facie evidence
of the amount of principal and interest due and payable or to become due and
payable from each Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement, absent
manifest error; provided, however, that the failure of the Facility Agent or
such Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of any Borrower under this Agreement.

 

2.21. Defaulting Lenders. Notwithstanding any other provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of such Defaulting
Lender’s Revolving Credit Commitments pursuant to Section 2.12(a);

(b) the Defaulting Lender’s Commitments shall not be included in determining
whether all Lenders or the Required Lenders have taken or may take action
hereunder (including any consent to any amendment or waiver pursuant to
Section 9.1); provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender; and provided further that in the event that a Lender is a
Defaulting Lender solely as the result of a failure to fund pursuant to clause
(a) of the definition of the term “Defaulting Lender” and such failure to fund
is the subject of a good faith dispute, any waiver, amendment or modification
pursuant to Section 9.1(b) or 9.1(d) affecting such Defaulting Lender shall
require the consent of such Defaulting Lender; and

 

32



--------------------------------------------------------------------------------

(c) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.19) shall,
in lieu of being distributed to such Defaulting Lender, subject to any
applicable requirements of law, be applied (i) first, to the payment of any
amounts owing hereunder by such Defaulting Lender to CIL, as Facility Agent,
(ii) second, to the funding of any Advance in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by CIL, as Facility Agent, and (iii) third, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction.

In the event that CIL, as Facility Agent, and PMI both agree that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then on such date such Lender shall (i) purchase at par such
portion of the Advances of the other Lenders as CIL, as Facility Agent, shall
determine may be necessary in order for such Lender to hold such Advances
ratably in accordance with its respective Commitment and (ii) cease to be a
Defaulting Lender.

 

2.22. Use of Proceeds. The proceeds of the Advances shall be available (and each
Borrower agrees that it shall use such proceeds) for general corporate purposes
of PMI and its Subsidiaries. Neither Agent nor any Lender is bound to monitor or
verify the application of any amount borrowed pursuant to this Agreement.

 

2.23. Extension Option.

(a) The Borrower may request an extension of the Maturity Date for additional
one year periods (each, an “Extended Maturity Date”); provided that (i) the
Borrower (A) provides written notice requesting the extension to the Facility
Agent not less than 30 days nor more than 60 days prior to the first anniversary
or second anniversary of the Effective Date of the Facility, as applicable and
(B) delivers to the Facility Agent a certificate signed by a duly authorized
officer certifying a copy of the resolutions of the Borrower’s Board of
Directors approving the Extended Maturity Date, (ii) no Default or Event of
Default has occurred and is continuing, and (iii) no more than two extension
requests shall be made. The Facility Agent shall promptly notify each of the
Lenders of such request. Each Lender will respond to such request, whether
affirmatively or negatively, as it may elect in its sole discretion, within ten
Business Days of such notice to the Facility Agent. The Commitments of those
Lenders which have responded affirmatively shall be extended, subject to receipt
by the Facility Agent of counterparts of an Extension Agreement in substantially
the form of Exhibit I hereto (the “Extension Agreement”) duly completed and
signed by the Borrower, the Facility Agent and all of the Lenders which have
responded affirmatively. No extension of the Commitments pursuant to this
Section 2.23(a) shall be legally binding on any party hereto unless and until
such Extension Agreement is so executed and delivered by the Required Lenders.

(b) If any Lender rejects, or is deemed to have rejected, the Borrower’s request
to extend its Commitment (each, a “Non-Extending Lender”), (i) this Agreement
shall terminate on the Maturity Date or the initial Extended Maturity Date, as
applicable, with

 

33



--------------------------------------------------------------------------------

respect to such Non-Extending Lender (provided that such Non-Extending Lender’s
rights under Sections 2.15, 2.18 and 9.4 and obligations under Section 9.12
shall survive the Maturity Date or the initial Extended Maturity Date, as
applicable, as to matters occurring prior to such date), (ii) the Borrower shall
pay to such Lender on the Maturity Date or the initial Extended Maturity Date,
as applicable, any amounts due and payable hereunder to such Lender on such date
and (iii) the Borrower may, if it so elects, designate a Person to become a
Lender after consultation with the Facility Agent, or agree with an existing
Lender that such Lender’s Commitment shall be increased (each, an “Assuming
Lender”), in each case to assume, effective as of the Maturity Date or the
initial Extended Maturity Date, as applicable, any Non-Extending Lenders’
Commitments and all of the obligations of such Non-Extending Lenders under this
Agreement thereafter arising relating to such Commitments, without recourse to
or warranty by, or expense to such Non-Extending Lenders; provided that any such
designation or agreement may not increase the aggregate amount of the
Commitments under this Facility. The assumptions provided for in this
Section 2.23(b) shall be subject to the conditions that:

(i) the Assuming Lenders shall have paid to the Non-Extending Lenders the
aggregate principal amount of, and any interest and fees accrued and unpaid up
to but excluding the Maturity Date or the initial Extended Maturity Date, as
applicable, on the outstanding Advances, if any, of the Non-Extending Lenders
under their respective Commitments being assumed;

(ii) all additional costs, reimbursements, expense reimbursements and
indemnities due and payable to the Non-Extending Lenders in respect of such
Commitments shall have been paid by the Borrower; and

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 9.7(a) for such assignment shall have
been paid by the Assuming Lender (or, if it has been so agreed, by the
Borrower);

On or prior to the Maturity Date or the initial Extended Maturity Date, as
applicable, (A) each Assuming Lender that is not an existing Lender shall have
delivered to the Borrower and the Facility Agent an Assignment and Acceptance or
such other agreement acceptable to the Borrower and the Facility Agent and
(B) any existing Lender assuming any Commitments shall have delivered
confirmation in writing satisfactory to the Borrower and the Facility Agent as
to the increase in the amount of its Commitment. Upon execution and delivery of
the documentation pursuant to the foregoing clauses (A) and (B) and the
Extension Agreement pursuant to Section 2.23(a), the payment of all amounts
referred to in clauses (i) through (iii) above, and subject to the requirements
of the Patriot Act or any similar “know your customer” or other similar checks
under all applicable laws and regulations with respect to Assuming Lenders that
are not existing Lenders, the Assuming Lenders, as of the Maturity Date or the
initial Extended Maturity Date, as applicable, will be substituted for the
Non-Extending Lenders under this Agreement to the extent of their assumed
Commitments and shall be Lenders for all purposes of this Agreement, without any
further acknowledgment by or the consent of the other

 

34



--------------------------------------------------------------------------------

Lenders, and the obligations of the Non-Extending Lenders to such extent
hereunder shall, by the provisions hereof, be released and discharged.

 

3. CONDITIONS TO EFFECTIVENESS AND LENDING

 

3.1. Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:

(a) PMI shall have notified each Lender and the Facility Agent in writing as to
the proposed Effective Date.

(b) On the Effective Date, the following statements shall be true and the
Facility Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of PMI, dated the Effective Date, stating
that:

(i) the representations and warranties contained in Section 4.1 are correct on
and as of the Effective Date, and

(ii) no event has occurred and is continuing that constitutes a Default or Event
of Default.

(c) The Facility Agent shall have received on or before the Effective Date
copies of the letter from PMI dated on or before such day, terminating in whole
the commitments of the lenders party to the Existing Credit Agreement.

(d) Prior to or simultaneously with the Effective Date, PMI shall have satisfied
all of its obligations under the Existing Credit Agreement including, without
limitation, the payment of all loans, accrued interest and fees.

(e) The Facility Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the
Facility Agent (acting on its own behalf and on behalf of the Lenders):

(i) Certified copies of the resolutions of the Board of Directors of PMI
approving this Agreement, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement.

(ii) A certificate of the Secretary or an Assistant Secretary of PMI certifying
the names and true signatures of the officers of PMI authorized to sign this
Agreement and the other documents to be delivered hereunder.

(iii) Favorable opinions of counsel (which may be in-house counsel) for PMI,
substantially in the form of Exhibits E-1 and E-2 hereto.

 

35



--------------------------------------------------------------------------------

(iv) A favorable opinion of Simpson Thacher & Bartlett LLP, counsel for the
Facility Agent, substantially in the form of Exhibit G hereto.

(v) A certificate of the chief financial officer or treasurer of PMI certifying
that as of 31 December 2014 (A) the aggregate amount of Debt, payment of which
is secured by any Lien referred to in clause (iii) of Section 5.2(a), does not
exceed $400,000,000, and (B) the aggregate amount of Debt included in clause
(A) of this subsection (v), payment of which is secured by any Lien referred to
in clause (iv) of Section 5.2(a), does not exceed $200,000,000.

(f) PMI shall have paid all accrued fees and reasonable expenses of the Facility
Agent and the Lenders with respect to this Agreement for which the Facility
Agent shall have made reasonable demand in accordance with Section 9.4(a) on or
prior to the Effective Date.

(g) This Agreement shall have been executed by PMI, CIL, as Facility Agent, and
Citibank, as Swingline Agent, and the Facility Agent shall have been notified by
each Initial Lender that such Initial Lender has executed this Agreement.

The Facility Agent shall notify PMI and the Initial Lenders of the date which is
the Effective Date upon satisfaction of all of the conditions precedent set
forth in this Section 3.1. For purposes of determining compliance with the
conditions specified in this Section 3.1, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Facility Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that PMI, by notice to the
Lenders, designates as the proposed Effective Date, specifying its objection
thereto.

 

3.2. Initial Advance to Each Designated Subsidiary. The obligation of each
Lender to make an initial Advance to each Designated Subsidiary following any
designation of such Designated Subsidiary as a Borrower hereunder pursuant to
Section 9.8 is subject to the receipt by the Facility Agent on or before the
date of such initial Advance of each of the following, in form and substance
satisfactory to the Facility Agent (acting on its own behalf and on behalf of
the Lenders), and dated such date, and in sufficient copies for each Lender:

(a) Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement.

(b) A certificate of a proper officer of such Designated Subsidiary certifying
the names and true signatures of the officers of such Designated Subsidiary
authorized to sign the Designation Agreement and the other documents to be
delivered hereunder.

 

36



--------------------------------------------------------------------------------

(c) A certificate signed by a duly authorized officer of the Designated
Subsidiary, dated as of the date of such initial Advance, certifying that such
Designated Subsidiary shall have obtained all governmental and third party
authorizations, consents, approvals (including exchange control approvals) and
licenses required under applicable laws and regulations necessary for such
Designated Subsidiary to execute and deliver the Designation Agreement and to
perform its obligations hereunder.

(d) The Designation Agreement of such Designated Subsidiary, substantially in
the form of Exhibit D hereto.

(e) A favorable opinion of counsel (which may be in-house counsel) to such
Designated Subsidiary, dated the date of such initial Advance, covering, to the
extent customary and appropriate for the relevant jurisdiction, the opinions
outlined on Exhibit F hereto.

(f) Such other approvals, opinions or documents as any Lender, through the
Facility Agent may reasonably request, including, without limitation,
information required in accordance with the Patriot Act or any similar “know
your customer” or other similar checks under all applicable laws and
regulations.

 

3.3. Conditions Precedent to Each Borrowing. The obligation of each Lender to
make an Advance on the occasion of each Borrowing is subject to the conditions
precedent that the Effective Date shall have occurred and on the date of such
Borrowing the following statements shall be true, and the acceptance by the
Borrower of the proceeds of such Borrowing shall be a representation by such
Borrower or by PMI, as the case may be, that:

(a) the representations and warranties contained in Section 4.1 (except the
representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other than clause (i) thereof)) are correct on and as of
the date of such Borrowing, before and after giving effect to such Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date, and, if such Borrowing shall have been requested by a Designated
Subsidiary, the representations and warranties of such Designated Subsidiary
contained in its Designation Agreement are correct on and as of the date of such
Borrowing, before and after giving effect to such Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;

(b) after giving effect to the application of the proceeds of all Borrowings on
such date (together with any other resources of the Borrower applied together
therewith) no event has occurred and is continuing, or would result from such
Borrowing, that constitutes a Default or Event of Default; and

(c) if such Borrowing is in an aggregate principal amount equal to or greater
than $500,000,000, or the Equivalent in Euro thereof, and is being made in
connection with any purchase of shares of such Borrower’s or PMI’s capital stock
or the capital stock of any other Person, or any purchase of all or
substantially all of the assets of any Person

 

37



--------------------------------------------------------------------------------

(whether in one transaction or a series of transactions) or any transaction of
the type referred to in Section 5.2(b), the statement in (b) above shall also be
true on a pro forma basis as if such transaction or purchase shall have been
completed.

 

4. REPRESENTATIONS AND WARRANTIES

 

4.1. Representations and Warranties of PMI. PMI represents and warrants as
follows:

(a) It is duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization.

(b) The execution, delivery and performance of this Agreement and the Notes to
be delivered by it are within its corporate powers, have been duly authorized by
all necessary corporate action, and do not contravene (i) its charter or by-laws
or (ii) in any material respect, any law, rule, regulation or order of any court
or governmental agency or any contractual restriction binding on or affecting
it.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by it of this Agreement or the Notes to be
delivered by it.

(d) This Agreement is, and each of the Notes to be delivered by it when
delivered hereunder will be, a legal, valid and binding obligation of PMI
enforceable against PMI in accordance with its terms, subject to the effect of
any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws affecting creditors’ rights generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.

(e) As reported in PMI’s Annual Report on Form 10-K for the year ended
31 December 2014, the consolidated balance sheets of PMI and its Subsidiaries as
of 31 December 2014 and the consolidated statements of earnings of PMI and its
Subsidiaries for the year then ended fairly present, in all material respects,
the consolidated financial position of PMI and its Subsidiaries as at such date
and the consolidated results of the operations of PMI and its Subsidiaries for
the year ended on such date, all in accordance with accounting principles
generally accepted in the United States. Except as disclosed in PMI’s Annual
Report on Form 10-K for the year ended 31 December 2014, Quarterly Reports on
Form 10-Q for the quarters ended 31 March 2015 and 30 June 2015 and in any
Current Report on Form 8-K filed subsequent to 31 December 2014, but prior to
1 October 2015, since 31 December 2014 there has been no material adverse change
in such position or operations.

(f) There is no pending or threatened action or proceeding affecting it or any
of its Subsidiaries before any court, governmental agency or arbitrator (a
“Proceeding”), (i) that purports to affect the legality, validity or
enforceability of this Agreement or (ii) except for Proceedings disclosed in
PMI’s Annual Report on Form 10-K for the year

 

38



--------------------------------------------------------------------------------

ended 31 December 2014, Quarterly Reports on Form 10-Q for the quarters ended
31 March 2015 and 30 June 2015, any Current Report on Form 8-K filed subsequent
to 31 December 2014, but prior to 1 October 2015 and, with respect to
Proceedings commenced after the date of such filing but prior to 1 October 2015,
a certificate delivered to the Lenders, that may materially adversely affect the
financial position or results of operations of PMI and its Subsidiaries taken as
a whole.

(g) It owns directly or indirectly 100% of the capital stock of each other
Borrower.

(h) None of the proceeds of any Advance will be used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock or for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any Margin Stock or for any other purpose that would constitute the
Advances as a “purpose credit” within the meaning of Regulation U and, in each
case, would constitute a violation of Regulation U.

(i) Neither PMI nor any Borrower (i) is a person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by The Office of Foreign
Assets Control of the United States Department of the Treasury (the “OFAC”)
available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time; or (ii) is (x) an agency of the
government of a country, (y) an organization controlled by a country, or (z) a
person resident in a country that is subject to a sanctions program identified
on the list maintained by the OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or person; or (iii) derives more than 10% of its assets or
operating income from investments in or transactions with any such country,
agency, organization or person. Neither PMI nor any Borrower will use the
proceeds of the Advances to finance any operations, investments or activities
in, or make any payments to, any such country, agency, organization, or person.
The use of the proceeds of the Advances will not violate Anti-Corruption Laws or
applicable Sanctions.

 

5. COVENANTS OF PMI

 

5.1. Affirmative Covenants. So long as any Advance shall remain unpaid or any
Lender shall have any Commitment hereunder, PMI will:

(a) Compliance with Laws, Etc. (i) Comply, and cause each Major Subsidiary to
comply, in all material respects, with all applicable laws, rules, regulations
and orders (such compliance to include, without limitation, complying with ERISA
and Anti-Corruption Laws and paying before the same become delinquent all taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent contested in good faith), noncompliance with which would
materially adversely affect the financial condition or operations of PMI and its
Subsidiaries taken as a whole, and (ii) maintain in effect and enforce policies
and procedures designed to ensure, in its reasonable judgment, compliance in all
material respects by PMI, the Borrowers, the

 

39



--------------------------------------------------------------------------------

Major Subsidiaries and each of their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

(b) Maintenance of Ratio of Consolidated EBITDA to Consolidated Interest
Expense. Maintain a ratio of Consolidated EBITDA for the four most recent fiscal
quarters of PMI to Consolidated Interest Expense for such four most recent
fiscal quarters of not less than 3.5 to 1.0.

(c) Reporting Requirements. Furnish to the Lenders or make available on the
internet at www.pmi.com (or any successor or replacement website thereof), if
such website includes an option to subscribe to a free service alerting
subscribers by email of new U.S. Securities and Exchange Commission filings, if
available, or by similar electronic means:

(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of PMI, an unaudited interim
condensed consolidated balance sheet of PMI and its Subsidiaries as of the end
of such quarter and unaudited interim condensed consolidated statements of
earnings of PMI and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, certified by the
chief financial officer of PMI;

 

  (A) as soon as available and in any event within 100 days after the end of
each fiscal year of PMI, a copy of the consolidated financial statements for
such year for PMI and its Subsidiaries audited by PricewaterhouseCoopers LLP (or
other independent auditors which, as of the date of this Agreement, are one of
the “big four” accounting firms); and

 

  (B) all reports which PMI sends to any of its shareholders, and copies of all
reports on Form 8-K (or any successor forms adopted by the U.S. Securities and
Exchange Commission) which PMI files with the Securities and Exchange
Commission;

(ii) as soon as possible and in any event within five days after the occurrence
of each Event of Default and each Default, continuing on the date of such
statement, a statement of the chief financial officer or treasurer of PMI
setting forth details of such Event of Default or Default and the action which
PMI has taken and proposes to take with respect thereto;

(iii) within 60 days after the end of each fiscal quarter of PMI, a statement of
the chief financial officer or treasurer of PMI certifying compliance with the
requirements of Section 5.1(b) and setting forth the relevant calculations; and

(iv) such other historical information respecting the condition or operations,
financial or otherwise, of PMI or any Major Subsidiary as any Lender through the
Facility Agent may from time to time reasonably request.

 

40



--------------------------------------------------------------------------------

5.2. Negative Covenants. So long as any Advance shall remain unpaid or any
Lender shall have any Commitment hereunder, PMI will not:

(a) Liens, Etc. Create or suffer to exist, or permit any Major Subsidiary to
create or suffer to exist, any lien, security interest or other charge or
encumbrance (other than operating leases and licensed intellectual property), or
any other type of preferential arrangement (“Liens”), upon or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any Major Subsidiary to assign, any right to receive income, in each case
to secure or provide for the payment of any Debt of any Person, other than:

(i) Liens upon or in property acquired or held by it or any Major Subsidiary in
the ordinary course of business to secure the purchase price of such property or
to secure indebtedness incurred solely for the purpose of financing the
acquisition of such property;

(ii) Liens existing on property at the time of its acquisition (other than any
such Lien created in contemplation of such acquisition);

(iii) Liens existing on the date hereof securing Debt;

(iv) Liens on property financed through the issuance of industrial revenue bonds
in favor of the holders of such bonds or any agent or trustee therefor;

(v) Liens existing on property of any Person acquired by PMI or any Major
Subsidiary;

(vi) Liens securing Debt in an aggregate amount not in excess of 15% of
Consolidated Tangible Assets;

(vii) Liens upon or with respect to Margin Stock;

(viii) Liens in favor of PMI or any Major Subsidiary;

(ix) precautionary Liens provided by PMI or any Major Subsidiary in connection
with the sale, assignment, transfer or other disposition of assets by PMI or
such Major Subsidiary which transaction is determined by the Board of Directors
of PMI or such Major Subsidiary to constitute a “sale” under accounting
principles generally accepted in the United States; or

(x) any extension, renewal or replacement of the foregoing, provided that
(A) such Lien does not extend to any additional assets (other than a
substitution of like assets), and (B) the amount of Debt secured by any such
Lien is not increased.

(b) Mergers, Etc. Consolidate with or merge into, or convey or transfer its
properties and assets substantially as an entirety to, any Person, or permit any
Subsidiary directly or

 

41



--------------------------------------------------------------------------------

indirectly owned by it to do so, unless, immediately after giving effect
thereto, no Default or Event of Default would exist and, in the case of any
merger or consolidation to which PMI is a party, the surviving corporation is
PMI or was a Subsidiary of PMI immediately prior to such merger or
consolidation, which is organized and existing under the laws of the United
States of America or any State thereof, or the District of Columbia. The
surviving corporation of any merger or consolidation involving PMI or any other
Borrower shall assume all of PMI’s or such Borrower’s obligations under this
Agreement (including without limitation with respect to PMI’s obligations, the
covenants set forth in Article 5) by the execution and delivery of an instrument
in form and substance satisfactory to the Required Lenders.

 

6. EVENTS OF DEFAULT

 

6.1. Events of Default. Each of the following events (each an “Event of
Default”) shall constitute an Event of Default:

(a) Any Borrower or PMI shall fail to pay any principal of any Revolving Credit
Advance when the same becomes due and payable; or any Borrower or PMI shall fail
to pay any principal of any Swingline Advance within three Business Days after
the same becomes due and payable; or any Borrower shall fail to pay interest on
any Advance, or PMI shall fail to pay any fees payable under Section 2.12,
within ten days after the same becomes due and payable; or

(b) Any representation or warranty made or deemed to have been made by any
Borrower or PMI herein or by any Borrower or PMI (or any of their respective
officers) in connection with this Agreement shall prove to have been incorrect
in any material respect when made or deemed to have been made; or

(c) Any Borrower or PMI shall fail to perform or observe (i) any term, covenant
or agreement contained in Section 5.1(b) or 5.2(b), (ii) any term, covenant or
agreement contained in Section 5.2(a) if such failure shall remain unremedied
for 15 days after written notice thereof shall have been given to PMI by the
Facility Agent or any Lender or (iii) any other term, covenant or agreement
contained in this Agreement on its part to be performed or observed if such
failure shall remain unremedied for 30 days after written notice thereof shall
have been given to PMI by the Facility Agent or any Lender; or

(d) Any Borrower or PMI or any Major Subsidiary shall fail to pay any principal
of or premium or interest on any Debt which is outstanding in a principal amount
of at least $100,000,000 in the aggregate (but excluding Debt arising under this
Agreement) of such Borrower or PMI or such Major Subsidiary (as the case may
be), when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt unless adequate provision for any such
payment has been made in form and substance satisfactory to the Required
Lenders; or any Debt of any Borrower or PMI or any Major Subsidiary which is

 

42



--------------------------------------------------------------------------------

outstanding in a principal amount of at least $100,000,000 in the aggregate (but
excluding Debt arising under this Agreement) shall be declared to be due and
payable, or required to be prepaid (other than by a scheduled required
prepayment), redeemed, purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof unless adequate provision for the payment of such
Debt has been made in form and substance satisfactory to the Required Lenders;
or

(e) Any Borrower or PMI or any Major Subsidiary shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Borrower or
PMI or any Major Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against it or the appointment of a
receiver, trustee, custodian or other similar official for it or for any of its
property constituting a substantial part of the property of PMI and its
Subsidiaries taken as a whole) shall occur; or any Borrower or PMI or any Major
Subsidiary shall take any corporate action to authorize any of the actions set
forth above in this subsection (e); or

(f) Any judgment or order for the payment of money in excess of $100,000,000
shall be rendered against any Borrower or PMI or any Major Subsidiary and there
shall be any period of 60 consecutive days during which a stay of enforcement of
such unsatisfied judgment or order, by reason of a pending appeal or otherwise,
shall not be in effect; provided that such 60-day stay period shall be extended
for a period not to exceed an additional 120 days if (i) PMI, such Borrower or
such Major Subsidiary is contesting such judgment or enforcement of such
judgment in good faith, unless, with respect only to judgments or orders
rendered outside the United States, such action is not reasonably required to
protect its respective assets from levy or garnishment, and (ii) no assets with
a fair market value in excess of $100,000,000 of PMI, such Borrower or such
Major Subsidiary have been levied upon or garnished to satisfy such judgment;
provided, further, that such 60-day stay period shall be further extended for
any judgment or order rendered outside the United States until such time as the
conditions in clauses (i) or (ii) are no longer satisfied; or

(g) Any Borrower or any ERISA Affiliate shall incur, or shall be reasonably
likely to incur, liability in excess of $500,000,000 in the aggregate as a
result of one or more of the following: (i) the occurrence of any ERISA Event;
(ii) the partial or complete withdrawal of any Borrower or any ERISA Affiliate
from a Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; provided, however, that no

 

43



--------------------------------------------------------------------------------

Default or Event of Default under this Section 6.1(g) shall be deemed to have
occurred if the Borrower or any ERISA Affiliate shall have made arrangements
satisfactory to the PBGC or the Required Lenders to discharge or otherwise
satisfy such liability (including the posting of a bond or other security); or

(h) So long as any Subsidiary of PMI is a Designated Subsidiary, the Guaranty
provided by PMI under Article 8 hereof shall for any reason cease to be valid
and binding on PMI or PMI shall so state in writing.

 

6.2. Lenders’ Rights upon Event of Default. If an Event of Default occurs or is
continuing, then the Facility Agent shall at the request, or may with the
consent, of the Required Lenders, by notice to PMI and the Borrowers:

(a) declare the obligation of each Lender to make further Advances to be
terminated, whereupon the same shall forthwith terminate, and

(b) declare all the Advances then outstanding, all interest thereon and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances then outstanding, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers;

provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Borrower under the Federal Bankruptcy Code,
(i) the obligation of each Lender to make Advances shall automatically be
terminated and (ii) the Advances then outstanding, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrowers.

 

7. THE AGENTS

 

7.1.

Authorization and Action. Each Lender (in its capacities as a Lender and
Swingline Lender, as applicable) hereby appoints and authorizes each Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to such Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), no
Agent shall be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lenders and all holders of
Notes; provided, however, that no Agent shall be required to take any action
that exposes it to personal liability or that is contrary to this Agreement or
applicable law. Each Agent agrees to give to each Lender prompt notice of each
notice given to it by PMI or any Borrower as required by the terms of this
Agreement or at the request of PMI or such Borrower, and

 

44



--------------------------------------------------------------------------------

  any notice provided pursuant to Section 5.1(c)(ii). CIL, as Facility Agent,
may execute any of its duties under this Agreement by or through its affiliate,
Citibank.

 

7.2. Agents’ Reliance, Etc. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Facility Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied functions, responsibilities, duties
or obligations shall be read into this Agreement or otherwise exist against the
Facility Agent. Neither any Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, each Agent:

(a) may treat the Lender that made any Advance as the holder of the Debt
resulting therefrom until, in the case of the Facility Agent, the Facility Agent
receives and accepts an Assignment and Acceptance entered into by such Lender,
as assignor, and an Eligible Assignee, as assignee, or, in the case of the
Swingline Agent, such Agent has received notice from the Facility Agent that it
has received and accepted such Assignment and Acceptance, in each case as
provided in Section 9.7;

(b) may consult with legal counsel (including counsel for PMI or any Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts;

(c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;

(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of PMI or any Borrower or to inspect the property (including the books and
records) of PMI or such Borrower;

(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and

(f) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by facsimile) believed by it to be genuine and signed or sent by the proper
party or parties.

 

7.3.

CIL and Affiliates. With respect to its Commitment and the Advances made by it,
CIL shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not an Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include CIL
in its individual capacity. CIL

 

45



--------------------------------------------------------------------------------

  and its affiliates may accept deposits from, lend money to, act as trustee
under indentures of, accept investment banking engagements from and generally
engage in any kind of business with, PMI, any Borrower, any of its Subsidiaries
and any Person who may do business with or own securities of PMI, any Borrower
or any such Subsidiary, all as if CIL was not an Agent and without any duty to
account therefor to the Lenders.

 

7.4. Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon any Agent or any Mandated Lead Arranger and
Bookrunner, or any other Lender and based on the financial statements referred
to in Section 4.1(e) and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent, any Mandated Lead Arranger and Bookrunner, or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement.

 

7.5. Indemnification. (a) The Lenders agree to indemnify the Facility Agent (to
the extent not reimbursed by PMI or the Borrowers), from and against such
Lender’s ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Facility Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Facility Agent under this Agreement (collectively, the “Indemnified Costs”),
provided that no Lender shall be liable for any portion of the Indemnified Costs
resulting from the Facility Agent’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Lender agrees to reimburse the
Facility Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including counsel fees) incurred by the Facility Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, to the extent that the Facility Agent is not reimbursed for such
expenses by PMI or the Borrowers. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Costs, this Section 7.5 applies
whether any such investigation, litigation or proceeding is brought by the
Facility Agent, any Lender or a third party. For purposes of this
Section 7.5(a), the Lenders’ respective ratable shares of any amount shall be
determined, at any time, according to their respective aggregate Revolving
Credit Commitments at such time.

(b) The Lenders agree to indemnify the Swingline Agent (to the extent not
reimbursed by PMI or the Borrowers), from and against such Lender’s ratable
share (determined according to their respective Revolving Credit Commitments at
such time) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Swingline Agent in any way relating to or arising out of this Agreement or any
action taken or omitted by the Swingline Agent under this Agreement, provided
that no Lender shall be liable for any portion of such liabilities,

 

46



--------------------------------------------------------------------------------

obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Swingline Agent’s gross negligence
or willful misconduct. Without limitation of the foregoing, each Lender agrees
to reimburse the Swingline Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including counsel fees) payable by the Borrowers
under Section 9.4(a), to the extent that the Swingline Agent is not reimbursed
for such expenses by PMI or the Borrowers. In the case of any investigation,
litigation or proceeding giving rise to any indemnification hereunder, this
Section 7.5 applies whether any such investigation, litigation or proceeding is
brought by the Swingline Agent, any Lender or a third party.

 

7.6. Successor Agents.

(a) Any Agent may resign at any time by giving written notice thereof to the
Lenders and PMI and may be removed at any time with or without cause by the
Required Lenders. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint a successor Agent. If no successor Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Agent, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a commercial bank organized under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $500,000,000. Upon the acceptance of any appointment as Agent hereunder by
a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Agent’s resignation or
removal hereunder as Agent, the provisions of this Article 7 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Agent under this Agreement.

(b) Any Agent shall resign in accordance with clause (a) above (and, to the
extent applicable, shall use reasonable endeavors to appoint a successor Agent
pursuant to clause (a) above) if on or after the date which is three months
before the earliest FATCA Application Date relating to any payment to such Agent
under the Agreement, either:

(i) such Agent fails to respond to a request under Section 2.18(h) or a Lender
reasonably believes that such Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date;

(ii) the information supplied by such Agent pursuant to Section 2.18(h)
indicates that such Agent will not be (or will have ceased to be) a FATCA Exempt
Party on or after that FATCA Application Date; or

(iii) such Agent notifies PMI and the Lenders that such Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;

 

47



--------------------------------------------------------------------------------

and, in each case, PMI or a Lender reasonably believes that a party will be
required to make a FATCA Deduction that would not be required if such Agent were
a FATCA Exempt Party, and PMI or such Lender, by notice to such Agent, requires
it to resign.

 

7.7. Mandated Lead Arrangers and Bookrunners. Certain entities have been
designated as Mandated Lead Arrangers and Bookrunners, in connection with this
Agreement, but the use of such titles does not impose on any of them any duties
or obligations greater than those of any other Lender.

 

8. GUARANTY

 

8.1. Guaranty. PMI hereby unconditionally and irrevocably guarantees (the
undertaking of PMI contained in this Article 8 being the “Guaranty”) the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all obligations of each Borrower now or hereafter existing under
this Agreement, whether for principal, interest, fees, expenses or otherwise
(such obligations being the “Obligations”), and any and all expenses (including
counsel fees and expenses) incurred by the Facility Agent or the Lenders in
enforcing any rights under the Guaranty.

 

8.2. Guaranty Absolute. PMI guarantees that the Obligations will be paid
strictly in accordance with the terms of this Agreement, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Facility Agent or the Lenders with respect
thereto. The liability of PMI under this Guaranty shall be absolute and
unconditional irrespective of:

(a) any lack of validity, enforceability or genuineness of any provision of this
Agreement or any other agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to departure from this Agreement;

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Obligations; or

(d) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Borrower or PMI.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Facility Agent or any Lender upon the insolvency,
bankruptcy or reorganization of a Borrower or otherwise, all as though such
payment had not been made.

 

48



--------------------------------------------------------------------------------

8.3. Waivers. (a) PMI hereby waives promptness, diligence, notice of acceptance
and any other notice with respect to any of the Obligations and this Guaranty
and any requirement that the Facility Agent or any Lender protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against a Borrower or any other Person or any collateral.

(b) PMI hereby irrevocably waives any claims or other rights that it may now or
hereafter acquire against any Borrower that arise from the existence, payment,
performance or enforcement of PMI’s obligations under this Guaranty or this
Agreement, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Facility Agent or any Lender against
such Borrower or any collateral, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from such Borrower, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right. If any amount
shall be paid to PMI in violation of the preceding sentence at any time prior to
the later of the cash payment in full of the Obligations and all other amounts
payable under this Guaranty and the Termination Date, such amount shall be held
in trust for the benefit of the Facility Agent and the Lenders and shall
forthwith be paid to the Facility Agent to be credited and applied to the
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of this Agreement and this Guaranty,
or to be held as collateral for any Obligations or other amounts payable under
this Guaranty thereafter arising. PMI acknowledges that it will receive direct
and indirect benefits from the financing arrangements contemplated by this
Agreement and this Guaranty and that the waiver set forth in this Section 8.3(b)
is knowingly made in contemplation of such benefits.

 

8.4. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
(a) remain in full force and effect until payment in full (after the Termination
Date) of the Obligations and all other amounts payable under this Guaranty,
(b) be binding upon PMI, its successors and assigns, and (c) inure to the
benefit of and be enforceable by the Lenders, the Facility Agent and their
respective successors, transferees and assigns.

 

9. MISCELLANEOUS

 

9.1.

Amendments, Etc. No amendment or waiver of any provision of this Agreement, nor
consent to any departure by any Borrower or PMI therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required Lenders
or if such amendment, waiver or consent relates solely to the Lenders or the
Swingline Lenders, respectively, the Lenders holding 50.1% of the aggregate
Revolving Credit Commitments or Swingline Commitments, respectively, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by all the Lenders
affected thereby, do any of the following: (a) waive any of the conditions
specified in Sections 3.1 and 3.2, (b) increase the Commitments of the

 

49



--------------------------------------------------------------------------------

  Lenders or subject the Lenders to any additional obligations, (c) reduce the
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, (d) postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder,
(e) change the percentage of the Commitments, or the number of Lenders, that
shall be required for the Lenders or any of them to take any action hereunder,
(f) release PMI from any of its obligations under Article 8 or (g) amend this
Section 9.1; and provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Facility Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the Facility
Agent under this Agreement or any Advance.

 

9.2. Notices, Etc. (a) Addresses. All notices and other communications provided
for hereunder shall be in writing (including facsimile communication) and
mailed, emailed, or delivered, as follows:

if to any Borrower or to PMI, as guarantor:

Philip Morris International Inc.

120 Park Avenue

New York, New York 10017 USA

Attention: Corporate Secretary

Fax number: +1 (917) 663-5372

Email: Jerry.Whitson@pmi.com

and

Philip Morris International Management SA

Avenue de Rhodanie 50

1001 Lausanne

Switzerland

Attention: Assistant Treasurer

Fax number: +41-58-242-0101

Email: Frank.DeRooij@pmi.com

and

Philip Morris Finance SA

Avenue de Rhodanie 50

1001 Lausanne

Switzerland

Attention: Director Treasury

Fax number: +41-58-242-0101

Email: John.Jacob@pmi.com

if to any Initial Lender, at its Applicable Lending Office specified opposite
its name on Schedule 1 hereto;

 

50



--------------------------------------------------------------------------------

if to any other Lender, at its Applicable Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender;

if to CIL, as Facility Agent:

Citibank International Limited

Citigroup Centre

25 Canada Square

Canary Warf

5th Floor – Mail Drop: CGC2 05-65

London E14 5LB, United Kingdom

Attention: EMEA Loans Agency

Fax number: +44-207-492-3980

Email:

if to Citibank, as Swingline Agent:

Citibank, N.A.

1615 Brett Road, Ops III

New Castle, DE 19720

Phone: +1-302-894-6010

Fax number: +1-646-274-5080

Email: glagentofficeops@citi.com

Attention: Swingline Agent

as to any Borrower, PMI or the Facility Agent at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to PMI and the Facility Agent.

(b) Effectiveness of Notices. All such notices and communications shall, when
mailed or telecopied, be effective when deposited in the mail or telecopied,
respectively, except that notices and communications to the Facility Agent
pursuant to Article 2, 3 or 7 shall not be effective until received by the
Facility Agent. Delivery by facsimile of an executed counterpart of any
amendment or waiver of any provision of this Agreement or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of a
manually executed counterpart thereof. Notices and other communications sent to
an email address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

9.3.

No Waiver; Remedies. No failure on the part of any Lender or the Facility Agent
to exercise, and no delay in exercising, any right hereunder or under any Note
shall operate

 

51



--------------------------------------------------------------------------------

  as a waiver thereof; nor shall any single or partial exercise of any such
right preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.

 

9.4. Costs and Expenses. (a) Facility Agent; Enforcement. PMI agrees to pay on
demand all reasonable costs and expenses in connection with the preparation,
execution, delivery, administration (excluding any cost or expenses for
administration related to the overhead of the Facility Agent), modification and
amendment of this Agreement and the documents to be delivered hereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Facility Agent with respect thereto and with respect to advising
the Facility Agent as to its rights and responsibilities under this Agreement,
and all costs and expenses of the Lenders and the Facility Agent, if any
(including, without limitation, reasonable counsel fees and expenses of the
Lenders and the Facility Agent), in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of this Agreement and the
other documents to be delivered hereunder.

(b) Prepayment of Advances. If any payment of principal of Advance is made other
than on the last day of the Interest Period for such Advance or at its maturity,
as a result of a payment pursuant to Section 2.14, acceleration of the maturity
of the Advances pursuant to Section 6.2, an assignment made as a result of a
demand by PMI pursuant to Section 9.7(a) or for any other reason, PMI shall,
upon demand by any Lender (with a copy of such demand to the Facility Agent or
the Swingline Agent, as applicable), pay to the Facility Agent or the Swingline
Agent, as applicable, for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses which it may
reasonably incur as a result of such payment, including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance. Without prejudice to the survival of
any other agreement of any Borrower or PMI hereunder, the agreements and
obligations of each Borrower and PMI contained in Section 2.3(c), 2.9(c), 2.15,
2.18, and this Section 9.4(b) shall survive the payment in full of principal and
interest hereunder.

(c) Indemnification. Each Borrower and PMI jointly and severally agree to
indemnify and hold harmless the Facility Agent and each Lender and each of their
respective affiliates, control persons, directors, officers, employees,
attorneys and agents (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel) which may be incurred
by or asserted against any Indemnified Party, in each case in connection with or
arising out of, or in connection with the preparation for or defense of, any
investigation, litigation, or proceeding (i) related to any transaction or
proposed transaction (whether or not consummated) in which any proceeds of any
Borrowing are applied or proposed to be applied, directly or indirectly, by any
Borrower, whether or not such Indemnified Party is a party to such transaction
or (ii) related to any Borrower’s or PMI’s entering into this Agreement, or to
any actions or omissions of any Borrower or PMI, any of their respective
Subsidiaries or affiliates or any of its or their

 

52



--------------------------------------------------------------------------------

respective officers, directors, employees or agents in connection therewith, in
each case whether or not an Indemnified Party is a party thereto and whether or
not such investigation, litigation or proceeding is brought by PMI or any
Borrower or any other Person; provided, however, that neither any Borrower nor
PMI shall be required to indemnify any such Indemnified Party from or against
any portion of such claims, damages, losses, liabilities or expenses that is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the gross negligence, bad faith or willful misconduct of
such Indemnified Party. No party to this Agreement shall be liable for any
special, indirect, consequential or punitive damages in connection with the
Revolving Credit Facility.

 

9.5. Right of Set-Off. Upon (i) the occurrence and during the continuance of any
Event of Default and (ii) the making of the request or the granting of the
consent specified by Section 6.2 to authorize the Facility Agent to declare the
Advances due and payable pursuant to the provisions of Section 6.2, each Lender
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of PMI or any
Borrower against any and all of the obligations of any Borrower or PMI now or
hereafter existing under this Agreement, whether or not such Lender shall have
made any demand under this Agreement and although such obligations may be
unmatured. Each Lender shall promptly notify the appropriate Borrower or PMI, as
the case may be, after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender and its affiliates under this Section 9.5
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) that such Lender and its affiliates may have.

 

9.6. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of PMI, the Facility Agent, the Swingline Agent, and each Lender and
their respective successors and assigns, except that neither any Borrower nor
PMI shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders.

 

9.7. Assignments and Participations. (a) Assignment of Lender Obligations. Each
Lender may and, if demanded by PMI upon at least five Business Days’ notice to
such Lender and the Facility Agent, will assign to one or more Persons all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments and the Advances owing to it),
subject to the following:

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under one or more Facilities under this Agreement
(it being understood that any assignment under a Revolving Credit Facility shall
include a proportionate assignment under the related Swingline Facility, as
applicable);

(ii) the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment

 

53



--------------------------------------------------------------------------------

and Acceptance with respect to such assignment) shall in no event be less than
$10,000,000 for Revolving Credit Commitments (subject, in each case, to
reduction at the sole discretion of PMI) and shall be an integral multiple of
$1,000,000;

(iii) each such assignment shall be to an Eligible Assignee;

(iv) each such assignment made as a result of a demand by PMI pursuant to this
Section 9.7(a) shall be arranged by PMI after consultation with the Facility
Agent and shall be either an assignment of all of the rights and obligations of
the assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments which together cover all of the rights and obligations of the
assigning Lender under this Agreement;

(v) no Lender shall be obligated to make any such assignment as a result of a
demand by PMI pursuant to this Section 9.7(a) unless and until such Lender shall
have received one or more payments from either the Borrowers to which it has
outstanding Advances or one or more Eligible Assignees in an aggregate amount at
least equal to the aggregate outstanding principal amount of the Advances owing
to such Lender, together with accrued interest thereon to the date of payment of
such principal amount and all other amounts payable to such Lender under this
Agreement; and

(vi) the parties to each such assignment shall execute and the assigning Lender
shall, not less than five Business Days prior to the effectiveness of any
Assignment and Acceptance, deliver to the Facility Agent which shall give prompt
notice thereof to PMI by facsimile, for the Facility Agent’s acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $2,000 for Revolving Credit Commitments
(payable by the assignee unless otherwise agreed); provided that, if such
assignment is made as a result of a demand by PMI under this Section 9.7(a), PMI
shall pay or cause to be paid such $2,000 fee.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than those provided under Section 9.4) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto), other than Section 9.12.

 

54



--------------------------------------------------------------------------------

(b) Assignment and Acceptance. By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower or PMI or the performance or observance by any Borrower or PMI
of any of its obligations under this Agreement or any other instrument or
document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 4.1(e) and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Facility Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee represents that (A) the
source of any funds it is using to acquire the assigning Lender’s interest or to
make any Advance is not and will not be plan assets as defined under the
Department of Labor Plan Asset Regulations (Section 2510.3-101 of Part 2510 of
Chapter XXV, Title 29 of the Code of Federal Regulations, as amended by
Section 3(42) of ERISA and as may be further amended) or (B) the assignment or
Advance is not and will not be a non-exempt prohibited transaction as defined in
Section 406 of ERISA or Section 4975(c) of the Internal Revenue Code; (vii) such
assignee appoints and authorizes the Facility Agent to take such action as agent
on its behalf and to exercise such powers and discretion under this Agreement as
are delegated to the Facility Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (viii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.

(c) Agent’s Acceptance. Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, together with any Note or Notes subject to such assignment,
the Facility Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit C hereto and if the Facility Agent
has received all requested documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to PMI.

(d) Register. The Facility Agent shall maintain at its address referred to in
Section 9.2 a copy of each Assignment and Acceptance delivered to and accepted
by it

 

55



--------------------------------------------------------------------------------

and a register for the recordation of the names of the Lenders and the
Commitment of, and principal amount of the Advances owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and PMI, the Borrowers, the
Facility Agent and the Lenders may treat each Person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by PMI or any Borrower at any
reasonable time and from time to time upon reasonable prior notice.

(e) Sale of Participation. Each Lender may sell participations to one or more
Qualifying Banks in or to all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it and any Note or Notes held by it), subject
to the following:

(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to PMI hereunder) shall remain unchanged,

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations,

(iii) PMI, the other Borrowers, the Facility Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and

(iv) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement, or any consent to
any departure by any Borrower or PMI therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Advances or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation.

Each Lender that sells a participation shall maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Advances or other
obligations (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Facility Agent (in its capacity
as Facility Agent) shall have no responsibility for maintaining a Participant
Register.

(f) Disclosure of Information. Any Lender may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.7, disclose to the assignee or participant or proposed assignee or
participant, any information relating to PMI or any Borrower furnished to such
Lender by or on behalf of PMI or any Borrower; provided that, prior to any such
disclosure, the assignee or

 

56



--------------------------------------------------------------------------------

participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to PMI received by it
from such Lender by signing a confidentiality agreement substantially in the
form attached hereto as Exhibit H.

(g) Regulation A Security Interest. Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and any Note or Notes held by it) in favor
of any Federal Reserve Bank or any other central bank in accordance with
Regulation A.

 

9.8. Designated Subsidiaries. (a) Designation. PMI may at any time, and from
time to time, by delivery to the Facility Agent of a Designation Agreement duly
executed by PMI and the respective Subsidiary and substantially in the form of
Exhibit D hereto, designate such Subsidiary as a “Designated Subsidiary” for
purposes of this Agreement and such Subsidiary shall thereupon become a
“Designated Subsidiary” for purposes of this Agreement and, as such, shall have
all of the rights and obligations of a Borrower hereunder. The Facility Agent
shall promptly notify each Lender of each such designation by PMI and the
identity of the respective Subsidiary.

(b) Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement of any Designated
Subsidiary then, so long as at the time no Notice of Revolving Credit Borrowing
or Notice of Swingline Borrowing in respect of such Designated Subsidiary is
outstanding, such Subsidiary’s status as a “Designated Subsidiary” shall
terminate upon notice to such effect from the Facility Agent to the Lenders
(which notice the Facility Agent shall give promptly, and only upon its receipt
of a request therefor from PMI). Thereafter, the Lenders shall be under no
further obligation to make any Advance hereunder to such former Designated
Subsidiary until such time as it has been redesignated a Designated Subsidiary
by PMI pursuant to Section 9.8(a).

(c) In connection with an Advance or Advances made to a particular Designated
Subsidiary, each Lender shall have the right at any time and from time to time
to nominate an affiliate to fund such Advance on its behalf, in each case, upon
notice to the Facility Agent and PMI and subject to receipt by the Facility
Agent of all requested documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations; provided that PMI shall not incur or be
responsible for any additional costs or expenses as a result of the nomination
of or funding of such Advance by such affiliate.

 

9.9. Governing Law. This Agreement and the Notes shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

9.10.

Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a

 

57



--------------------------------------------------------------------------------

  signature page to this Agreement by facsimile shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

9.11. Jurisdiction, Etc. (a) Submission to Jurisdiction; Service of Process.
Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York state
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York state court or, to the extent permitted by
law, in such federal court. Each Borrower (other than PMI) hereby agrees that
service of process in any such action or proceeding brought in any such New York
state court or in such federal court may be made upon PMI at 120 Park Avenue,
New York, NY 10017, Attention: Corporate Secretary, or such other address in the
United States as notified to the Facility Agent from time to time (the “Process
Agent”), and each Designated Subsidiary hereby irrevocably appoints the Process
Agent its authorized agent to accept such service of process, and agrees that
the failure of the Process Agent to give any notice of any such service shall
not impair or affect the validity of such service or of any judgment rendered in
any action or proceeding based thereon. Each Borrower hereby further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties hereto by registered or certified mail,
postage prepaid, to such Borrower at its address specified pursuant to
Section 9.2. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to serve legal process in any other manner permitted by law or to bring any
action or proceeding relating to this Agreement or the Notes in the courts of
any jurisdiction.

(b) PMI as Process Agent. PMI hereby accepts its appointment as Process Agent
and agrees that (i) it will maintain an office in New York, New York, or such
other address in the United States as notified to the Facility Agent from time
to time, through the Termination Date and will give the Facility Agent prompt
notice of any change of its address, (ii) it will perform its duties as Process
Agent to receive on behalf of each Designated Subsidiary and its property
service of copies of the summons and complaint and any other process which may
be served in any action or proceeding in any New York State or federal court
sitting in New York City arising out of or relating to this Agreement and
(iii) it will forward forthwith to each Designated Subsidiary at its then
current address copies of any summons, complaint and other process which PMI
receives in connection with its appointment as Process Agent.

(c) Waivers. Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York state or federal court. Each of

 

58



--------------------------------------------------------------------------------

the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. Each of the parties hereto hereby irrevocably
agrees that, to the extent that it now has or may hereafter acquire any right of
immunity, whether characterized as sovereign immunity or otherwise, from any
legal proceedings, whether in the United States of America or elsewhere, arising
out of this Agreement or the subject matter hereof or any of the transactions
contemplated hereby brought by any of the parties hereto or their successors or
assigns, including without limitation immunity from service of process, immunity
from jurisdiction or judgment of any court or tribunal, immunity from execution
or enforcement of a judgment and immunity of any of its property from attachment
prior to any entry of judgment, it hereby expressly and irrevocably waives and
agrees not to assert any such immunity and such waiver shall be irrevocable and
not subject to withdrawal in any jurisdiction, including without limitation
under the Foreign Sovereign Immunities Act of 1976. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATED TO THIS AGREEMENT OR ANY
OTHER RELATED DOCUMENTS.

 

9.12. Confidentiality. None of the Agents, the Mandated Lead Arrangers and
Bookrunners nor any Lender shall disclose any confidential information relating
to PMI or any Borrower to any other Person without the consent of PMI, other
than (a) to such Agent’s or such Lender’s affiliates, branches and
representative offices in any jurisdiction and their officers, directors,
employees, agents, advisors, auditors, insurers and, as contemplated by
Section 9.7(f), actual or prospective assignees and participants, and then, in
each such case, only on a confidential basis; provided, however, that such
actual or prospective assignee or participant shall have been made aware of this
Section 9.12 and shall have agreed to be bound by its provisions as if it were a
party to this Agreement, (b) as required by any law, rule or regulation or
judicial process, (c) as requested or required by any state, federal or foreign
authority or examiner regulating banks or banking or other financial
institutions, and (d) to any rating agency that provides ratings of such Lender
or its affiliates.

 

9.13. Integration. This Agreement and the Notes represent the agreement of PMI,
the other Borrowers, the Facility Agent, the Swingline Agent and the Lenders
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Facility Agent, the Swingline
Agent, PMI, the other Borrowers or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or in the Notes other than
the matters referred to in Sections 2.12(c) and 9.4(a) and except for
Confidentiality Agreements entered into by each Lender in connection with this
Agreement.

 

9.14.

USA Patriot Act Notice, Etc. The Facility Agent and each Lender hereby notifies
the Borrowers that pursuant to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) or
any similar “know your customer” or other similar checks under all applicable
laws and regulations, it is required

 

59



--------------------------------------------------------------------------------

  to obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify such Borrower in accordance with the
Patriot Act or any similar “know your customer” or other similar checks under
all applicable laws and regulations.

 

9.15. Judgment. (a) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars into Euro, or to convert a
sum due hereunder in Euro into Dollars, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
the Equivalent thereof on the Business Day preceding that on which final
judgment is given.

(b) The obligation of any Borrower in respect of any sum due from it in Euro or
Dollars (the “Primary Currency”) to any Lender or any Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or such Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or such Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or such Agent (as the case may be) in the
applicable Primary Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or such Agent (as
the case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or such Agent (as the
case may be) in the applicable Primary Currency, such Lender or such Agent (as
the case may be) agrees to remit to the applicable Borrower such excess.

[Signature pages omitted.]

 

60



--------------------------------------------------------------------------------

EXHIBIT A - FORM OF

REVOLVING CREDIT NOTE

Dated: _______________, 20__

$_________________

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a __________
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of __________
(the “Lender”) for the account of its Applicable Lending Office on the
Termination Date (each as defined in the Credit Agreement referred to below) the
principal sum of $[amount of the Lender’s Revolving Credit Commitment in
figures] or, if less, the aggregate principal amount of the Revolving Credit
Advances outstanding on the Termination Date made by the Lender to the Borrower
pursuant to the Credit Agreement, dated as of 1 October 2015 among Philip Morris
International Inc., the Lender and certain other lenders party thereto, Citibank
International Limited, as Facility Agent, and Citibank, N.A., as Swingline Agent
(as amended or modified from time to time, the “Credit Agreement;” the terms
defined therein being used herein as therein defined).

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rate, and payable at
such times, as are specified in the Credit Agreement.

Both principal and interest in respect of each Revolving Credit Advance are
payable in Euro or Dollars, as the case may be, to Citibank International
Limited, as Facility Agent, for the account of the Lender at the office of
Citibank International Limited, located in London, England for payments in Euro
or New York, New York for payments in Dollars, in same day funds. Each Revolving
Credit Advance owing to the Lender by the Borrower pursuant to the Credit
Agreement, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Promissory Note.

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the Dollar amount first above mentioned, the indebtedness
of the Borrower resulting from each such Revolving Credit Advance being
evidenced by this Promissory Note, (ii) contains provisions for determining the
Dollar Equivalent of Advances denominated in Euro and (iii) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions therein specified.



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

    [NAME OF BORROWER]       By             Name:         Title:

 

 

 

 

2



--------------------------------------------------------------------------------

REVOLVING CREDIT LOANS AND PAYMENTS OF PRINCIPAL

 

  Date        

Type of    

Revolving    

Credit    

Advance    

 

Amount of    

Revolving    

Credit    

Advance    

  Interest        
Rate          

Amount    
of    

Principal    
Paid    

or Prepaid    

 

Unpaid    
Principal    

Balance    

 

Notation    

Made By    

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
           

 

3



--------------------------------------------------------------------------------

EXHIBIT B-1 - FORM OF NOTICE OF

REVOLVING CREDIT BORROWING

[Date]

Citibank International Limited, as Facility Agent

    for the Lenders party

    to the Credit Agreement

    referred to below

Attention: Loans Agency

Ladies and Gentlemen:

[NAME OF BORROWER], refers to the Credit Agreement, dated as of 1 October 2015
(as amended or modified from time to time, the “Credit Agreement,” the terms
defined therein being used herein as therein defined), among Philip Morris
International Inc., the Lenders party thereto, Citibank International Limited,
as Facility Agent, and Citibank, N.A., as Swingline Agent, and hereby gives you
notice, irrevocably, pursuant to Section 2.3 of the Credit Agreement that the
undersigned hereby requests a Revolving Credit Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Revolving Credit Borrowing (the “Proposed Revolving Credit Borrowing”) as
required by Section 2.3(a) of the Credit Agreement:

(i) The date of the Proposed Revolving Credit Borrowing is
                            , 201    .

(ii) The Type of Advances comprising the Proposed Revolving Credit Borrowing is
[EURIBOR Advances] [LIBOR Advances].

(iii) The aggregate amount of the Proposed Revolving Credit Borrowing is
[EUR][$][            ].

(iv) The initial Interest Period for each [EURIBOR][LIBOR] Advance made as part
of the Proposed Revolving Credit Borrowing is              month(s).

(v) Account to credit with funds:                             .

The undersigned, as applicable, hereby certifies that the following statements
are true on the date hereof, and will be true on the date of the Proposed
Revolving Credit Borrowing:

(a) the representations and warranties contained in Section 4.1 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e)



--------------------------------------------------------------------------------

thereof and in subsection (f) thereof (other than clause (i) thereof)) are
correct, before and after giving effect to the Proposed Revolving Credit
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date;

[if the Borrower is a Designated Subsidiary: the representations and warranties
of such Designated Subsidiary contained in its Designation Agreement are
correct, before and after giving effect to the Proposed Revolving Credit
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date;]

(b) after giving effect to the application of the proceeds of all Borrowings on
the date of such Revolving Credit Borrowing (together with any other resources
of the Borrower applied together therewith), no event has occurred and is
continuing, or would result from such Revolving Credit Borrowing, that
constitutes a Default or Event of Default;

(c) if such Proposed Revolving Credit Borrowing is in an aggregate principal
amount equal to or greater than $500,000,000, or the Equivalent in Euro thereof,
and is being made in connection with any purchase of shares of the Borrower’s or
PMI’s capital stock or the capital stock of any other Person, or any purchase of
all or substantially all of the assets of any Person (whether in one transaction
or a series of transactions) or any transaction of the type referred to in
Section 5.2(b) of the Credit Agreement, the statement in clause (b) above will
be true on a pro forma basis as if such transaction or purchase shall have been
completed; and

(d) the aggregate principal amount of the Proposed Revolving Credit Borrowing
and all other Revolving Credit Borrowings to be made on the same day under the
Credit Agreement is within the aggregate unused Revolving Credit Commitments of
the Lenders, with any such determination having been made after giving effect
to a calculation of the Equivalent in Dollars of any outstanding Borrowings or
Proposed Revolving Credit Borrowings that are denominated in Euro.

 

Very truly yours, PHILIP MORRIS INTERNATIONAL INC. By       Name:   Title: [NAME
OF BORROWER] By       Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT B-2 - FORM OF NOTICE OF

SWINGLINE BORROWING

[Date]

Citibank, N.A., as Swingline Agent

    for the Lenders party to the Credit Agreement

    referred to below

Attention: Loans Agency

With a copy to Citibank International Limited, as Facility Agent

Ladies and Gentlemen:

[NAME OF BORROWER], refers to the Credit Agreement, dated as of 1 October 2015
(as amended or modified from time to time, the “Credit Agreement,” the terms
defined therein being used herein as therein defined), among Philip Morris
International Inc., the Lenders party thereto, Citibank International Limited,
as Facility Agent, and Citibank, N.A., as Swingline Agent, and hereby gives you
notice, irrevocably, pursuant to Section 2.9 of the Credit Agreement that the
undersigned hereby requests a Swingline Borrowing under the Credit Agreement,
and in that connection sets forth the terms on which such Swingline Borrowing
(the “Proposed Swingline Borrowing”) is requested to be made:

(i) The date of the Proposed Swingline Borrowing is                     ,
201    .1

(ii) The aggregate amount of the Proposed Swingline Borrowing is
$[            ].

(iii) The Interest Period for each LIBOR Advance made as part of the Proposed
Swingline Borrowing is          day(s).

(iv) Account to credit with funds:                                          
   .

The undersigned, as applicable, hereby certifies that the following statements
are true on the date hereof, and will be true on the date of the Proposed
Swingline Borrowing:

(a) the representations and warranties contained in Section 4.1 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof (other than clause (i)
thereof)) are correct, before and

 

1  Pursuant to Section 2.9(a), the Date of Borrowing can be the same date as the
notice; provided the notice is given to the Facility Agent on such date by 12:00
P.M. (New York time) subject to Section 2.11.



--------------------------------------------------------------------------------

after giving effect to the Proposed Swingline Borrowing and to the application
of the proceeds therefrom, as though made on and as of such date;

[if the Borrower is a Designated Subsidiary: the representations and warranties
of such Designated Subsidiary contained in its Designation Agreement are
correct, before and after giving effect to the Proposed Swingline Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date;]

(b) after giving effect to the application of the proceeds of all Borrowings on
the date of such Swingline Borrowing (together with any other resources of the
Borrower applied together therewith), no event has occurred and is continuing,
or would result from such Proposed Swingline Borrowing, that constitutes a
Default or Event of Default;

(c) if such Swingline Borrowing is in an aggregate principal amount equal to or
greater than $500,000,000 and is being made in connection with any purchase of
shares of the Borrower’s or PMI’s capital stock or the capital stock of any
other Person, or any purchase of all or substantially all of the assets of any
Person (whether in one transaction or a series of transactions) or any
transaction of the type referred to in Section 5.2(b) of the Credit Agreement,
the statement in clause (b) above will be true on a pro forma basis as if such
transaction or purchase shall have been completed; and

(d) the aggregate principal amount of the Proposed Swingline Borrowing and all
other Swingline Borrowings to be made on the same day under the Credit Agreement
is within the aggregate unused Swingline Commitments of the Lenders, with any
such determination having been made after giving effect to a calculation of the
Equivalent in Dollars of any outstanding Borrowings that are denominated in
Euro.

 

Very truly yours, PHILIP MORRIS INTERNATIONAL INC. By       Name:   Title: [NAME
OF BORROWER] By       Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement, dated as of 1 October 2015 (as
amended or modified from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among Philip Morris International
Inc., a Virginia corporation, the Lenders party thereto, Citibank International
Limited, as Facility Agent, and Citibank, N.A., as Swingline Agent.

The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement. After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Advances owing to the Assignee will be as set forth on Schedule 1 hereto.
Each of the Assignor and the Assignee represents and warrants that it is
authorized to execute and deliver this Assignment and Acceptance.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or PMI or
the performance or observance by any Borrower or PMI of any of its obligations
under the Credit Agreement or any other instrument or document furnished
pursuant thereto.

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.1(e) thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon Citibank International Limited, as Facility Agent, any other
Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) confirms that it is an Eligible Assignee; (iv) represents that (A) the
source of any funds it is using to acquire the Assignor’s interest or to make
any Advance is not and will not be plan assets as defined under the Department
of Labor Plan Asset Regulations (Section 2510.3-101 of Part 2510 of Chapter XXV,
Title 29 of the Code of Federal Regulations, as amended by Section 3(42) of
ERISA and as may be further amended) or (B) the assignment or Advance is not and
will be not be a non-exempt prohibited transaction as defined in Section 406 of
ERISA or Section 4975(c) of the Internal Revenue Code; (v)



--------------------------------------------------------------------------------

appoints and authorizes Citibank International Limited, as Facility Agent, to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to Citibank International
Limited, as Facility Agent, by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (vi) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as a Lender; and
(vii) confirms that it has signed a confidentiality agreement substantially in
the form attached as Exhibit H to the Credit Agreement.

4. This Assignment and Acceptance will be delivered to Citibank International
Limited, as Facility Agent, for acceptance and recording by Citibank
International Limited, as Facility Agent following its execution. The effective
date for this Assignment and Acceptance (the “Effective Date”) shall be the date
of acceptance hereof by Citibank International Limited, as Facility Agent,
unless otherwise specified on Schedule 1 hereto.

5. Upon such acceptance and recording by Citibank International Limited, as
Facility Agent, as of the Effective Date, (i) the Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations (other than its
obligations pursuant to Section 9.12 of the Credit Agreement) under the Credit
Agreement.

6. Upon such acceptance and recording by Citibank International Limited, as
Facility Agent, from and after the Effective Date, Citibank International
Limited, as Facility Agent, shall make all payments under the Credit Agreement
in respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and facility fees with respect thereto) to the
Assignee for amounts which have accrued from and after the Effective Date.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

2



--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Acceptance

 

Percentage interest assigned:

                %

Assignee’s Revolving Credit Commitment:

  $                            

        (including, if applicable, Assignee’s Swingline Commitment
$                        )

 

Aggregate outstanding principal amount of

Revolving Credit Advances assigned:

  EUR/$            

Effective Date1:

                    , 201    

 

[NAME OF ASSIGNOR], as Assignor By     Title: Dated:                         ,
201     [NAME OF ASSIGNEE], as Assignee By     Title:
Dated:                         , 201     Applicable Lending Office: [Address]

Accepted this                                day of                     ,
201            CITIBANK INTERNATIONAL LIMITED, as Facility Agent       

By       Title:   [Approved this                      day of
                    , 201     [NAME OF BORROWER]2 By       Title:

 

 

1         This date should be no earlier than five Business Days after the
delivery of this Assignment and Acceptance to Citibank International Limited, as
Facility Agent.

2         Required if the Assignee is an Eligible Assignee solely by reason of
clause (b) of the definition of “Eligible Assignee.”

 

3



--------------------------------------------------------------------------------

EXHIBIT D - FORM OF

DESIGNATION AGREEMENT

[Date]1

Citibank International Limited, as Facility Agent

    for the Lenders party to the Credit Agreement

    referred to below

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of 1 October 2015 (as
amended or modified from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among Philip Morris International
Inc., [certain other borrowers party thereto], the Lenders party thereto,
Citibank International Limited, as Facility Agent, and Citibank, N.A., as
Swingline Agent.

Please be advised that PMI hereby designates its undersigned wholly-owned
Subsidiary,                                  (“Designated Subsidiary”), as a
“Designated Subsidiary” under and for all purposes of the Credit Agreement.

The Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Designated
Subsidiary” and a “Borrower” under the Credit Agreement and agrees to be bound
by the terms and conditions of the Credit Agreement. In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Lender as follows:

(a) The Designated Subsidiary is duly organized, validly existing and in good
standing under the laws of                                          
               .

(b) The execution, delivery and performance by the Designated Subsidiary of this
Designation Agreement and the Notes, if any, to be delivered by it and the
performance by the Designated Subsidiary under the Credit Agreement are within
the Designated Subsidiary’s corporate powers, have been duly authorized by all
necessary corporate action and do not contravene (i) the Designated Subsidiary’s
charter or by-laws or (ii) in any material respect, any law, rule, regulation or
order of any court or governmental agency or contractual restriction binding on
or affecting it.

 

 

1       For Subsidiaries that are not listed on Schedule 2, date must be at
least (i) three Business Days for a Designated Subsidiary organized in the
United States or any political subdivision thereof and (ii) five Business Days
for a Designated Subsidiary organized outside the United States, in each case,
prior to the date of the initial Advance to such Designated Subsidiary.



--------------------------------------------------------------------------------

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Designated Subsidiary of this
Designation Agreement or the Notes, if any, to be delivered by it and the
performance by the Designated Subsidiary under the Credit Agreement.

(d) This Designation Agreement is, and the Notes, if any, to be delivered by the
Designated Subsidiary when delivered will be, legal, valid and binding
obligations of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with their respective terms, subject to the effect of
any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally and the effect of
general principles of equity (regardless of whether such enforceability is
sought in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

(e) There is no pending or threatened action or proceeding affecting the
Designated Subsidiary or any of its Subsidiaries before any court, governmental
agency or arbitrator that purports to affect the legality, validity or
enforceability of this Designation Agreement, the Credit Agreement or any Note
of the Designated Subsidiary.

(f) [The registered address; name, telephone number, facsimile number and email
address of contact person; and internet address, if available, of the Designated
Subsidiary are                                                          .]2

(g) [The federal employer identification number of the Designated Subsidiary is
                                                         .]3

 

Very truly yours, PHILIP MORRIS INTERNATIONAL INC. By       Name:   Title:
[DESIGNATED SUBSIDIARY] By       Name:   Title:

 

2  Does not apply to Subsidiaries listed on Schedule 2.

3  Does not apply to Designated Subsidiaries organized outside the United
States.

 

2



--------------------------------------------------------------------------------

EXHIBIT E-1 - FORM OF

OPINION OF COUNSEL

FOR PMI

[Letterhead of Hunton & Williams LLP]

[Effective Date]

To each of the Lenders party

to the Credit Agreement referred to below

Philip Morris International Inc.

Ladies and Gentlemen:

This opinion is furnished to you at the request of Philip Morris International
Inc., a Virginia corporation (“PMI”) pursuant to Section 3.1(e)(iii) of the
Credit Agreement, dated as of 1 October 2015 (the “Credit Agreement”), among
PMI, the Lenders party thereto, Citibank International Limited, as Facility
Agent, and Citibank, N.A., as Swingline Agent. Terms defined in the Credit
Agreement are used herein as therein defined.

We have acted as special counsel for PMI in connection with the preparation,
execution and delivery of the Credit Agreement.

In that connection, we have examined the following documents:

(1) An executed copy of the Credit Agreement.

(2) The documents furnished by PMI pursuant to Article 3 of the Credit
Agreement.

(3) The Amended and Restated Articles of Incorporation of PMI and all amendments
thereto (the “Charter”).

(4) The Amended and Restated By-laws of PMI and all amendments thereto (the
“By-laws”).

(5) The Notes, if any.

We have also examined the originals, or copies certified to our satisfaction, of
such corporate records of PMI, certificates of public officials and of officers
of PMI and agreements, instruments and other documents, as we have deemed
relevant and necessary as a basis for the opinions expressed below. As to
factual matters, we have relied upon, and assumed the accuracy of,
representations included in the Credit Agreement, upon certificates of officers
of PMI, and upon certificates of public officials. Whenever the phrase “to our
knowledge” is used herein, it



--------------------------------------------------------------------------------

refers to the actual knowledge of the attorneys of the firm involved in the
representation of PMI in connection with the Credit Agreement, without
independent investigation.

For purposes of the opinions expressed below, we have assumed (i) the
authenticity of all documents submitted to us as originals, (ii) the conformity
to the originals of all documents submitted as certified or photostatic copies
and the authenticity of the originals thereof, (iii) the legal capacity of
natural persons, (iv) the genuineness of signatures and (v) the due
authorization, execution and delivery of all documents by all parties and the
validity, binding effect and enforceability thereof (other than the
authorization, execution and delivery of the Credit Agreement and Notes, if any,
by PMI and the validity, binding effect and enforceability thereof upon PMI, as
to which we express our opinion in paragraph 2 and 4 below).

Our opinions expressed below are limited to the law of the Commonwealth of
Virginia, the State of New York and the federal law of the United States.

Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the following opinion:

1. PMI is a corporation duly incorporated, validly existing and in good standing
under the laws of the Commonwealth of Virginia.

2. The execution, delivery and performance by PMI of the Credit Agreement and
the Notes, if any, and the consummation of the transactions contemplated
thereby, are within PMI’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Charter or the
By-laws, (ii) any law, rule or regulation applicable to PMI (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System) or (iii) to our knowledge, any contractual restriction binding on or
affecting PMI. The Credit Agreement and any Notes delivered on the date hereof
have been duly executed and delivered on behalf of PMI.

3. No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by PMI of the Credit
Agreement and the Notes, if any.

4. The Credit Agreement is the legal, valid and binding obligation of PMI
enforceable against PMI in accordance with its terms. The Notes issued on the
date hereof, if any, are the legal, valid and binding obligations of PMI,
enforceable against PMI in accordance with their respective terms.

The opinion set forth in paragraph 4 above is subject to the effect of any
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally and to the effect
of general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

2



--------------------------------------------------------------------------------

We express no opinion with respect to:

(A) The effect of any provision of the Credit Agreement which is intended to
permit modification thereof only by means of an agreement in writing by the
parties thereto;

(B) The effect of any provision of the Credit Agreement insofar as it provides
that any Person purchasing a participation from a Lender or other Person may
exercise set-off or similar rights with respect to such participation or that
any Lender or other Person may exercise set-off or similar rights other than in
accordance with applicable law;

(C) The effect of any provision of the Credit Agreement imposing penalties or
forfeitures;

(D) The enforceability of any provision of the Credit Agreement to the extent
that such provision constitutes a waiver of illegality as a defense to
performance of contract obligations; or

(E) The effect of any provision of the Credit Agreement relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification, contribution or exculpation in connection
with willful, reckless or criminal acts or gross negligence of the indemnified
or exculpated Person or the Person receiving contribution.

In connection with the provisions of the Credit Agreement that relate to forum
selection (including, without limitation, any waiver of any objection to venue
or any objection that a court is an inconvenient forum), we note that under
NYCPLR § 510, a New York State court may have discretion to transfer the place
of trial, and under 28 U.S.C. § 1404(a), a United States District Court has
discretion to transfer an action from one federal court to another.

This opinion is solely for the benefit of you and your counsel, and is not
intended for, and may not be relied upon by, any other person or entity without
our prior written consent. We undertake no duty to inform you of events
occurring subsequent to the date hereof.

This opinion has been prepared in accordance with the ABA Guidelines for the
Preparation of Closing Opinions, together with the ABA Legal Opinion Principles,
which are incorporated herein by reference. This opinion is being delivered and
should be understood with reference to customary practice. See “Statement on the
Role of Customary Practice in the Preparation and Understanding of Third-Party
Legal Opinions,” 63 BUS. LAW. 1277 (2008).

Very truly yours,

 

3



--------------------------------------------------------------------------------

EXHIBIT E-2 - FORM OF

OPINION OF COUNSEL

FOR PMI

[Effective Date]

To each of the Lenders party

to the Credit Agreement referred to below

Philip Morris International Inc.

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.1(e)(iii) of the Credit
Agreement, dated as of 1 October 2015 (the “Credit Agreement”), among Philip
Morris International Inc. (“PMI”), the Lenders party thereto, Citibank
International Limited, as Facility Agent, and Citibank, N.A., as Swingline
Agent. Terms defined in the Credit Agreement are used herein as therein defined.

I and members of my staff have acted as counsel for PMI in connection with the
preparation, execution and delivery of the Credit Agreement.

In that connection, we have examined originals, or copies certified to our
satisfaction, of such corporate records of PMI, certificates of public officials
and of officers of PMI, and agreements, instruments and other documents, as we
have deemed relevant and necessary as a basis for the opinions expressed below.
As to questions of fact material to such opinions, we have, when relevant facts
were not independently established by us, relied upon certificates of PMI or its
officers or of public officials.

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the opinion that, to the best of my knowledge, (i) there is no pending
or threatened action or proceeding against PMI or any of its Subsidiaries before
any court, governmental agency or arbitrator (a “Proceeding”) that purports to
affect the legality, validity, binding effect or enforceability of the Credit
Agreement or the Notes, if any, or the consummation of the transactions
contemplated thereby, and (ii) except for Proceedings disclosed in PMI’s Annual
Report on Form 10-K for the year ended 31 December 2014, Quarterly Reports on
Form 10-Q for the quarters ended 31 March 2015 and 30 June 2015, any Current
Report on Form 8-K filed subsequent to 31 December 2014, but prior to 1 October
2015 and, with respect to Proceedings commenced after the date of such filing
but prior to 1 October 2015, a certificate delivered to the Lenders and attached
hereto, there are no Proceedings that are likely to have a materially adverse
effect upon the financial position or results of operations of PMI and its
Subsidiaries taken as a whole.

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT F - FORM OF

OPINION OF COUNSEL

FOR DESIGNATED SUBSIDIARY

[Effective Date]

To each of the Lenders party

to the Credit Agreement referred to below

Philip Morris International Inc.

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.2(e) of the Credit
Agreement, dated as of 1 October 2015 (the “Credit Agreement”), among Philip
Morris International Inc., the Lenders party thereto, Citibank International
Limited, as Facility Agent, and Citibank, N.A., as Swingline Agent. Terms
defined in the Credit Agreement are used herein as therein defined.

We have acted as counsel for __________ (the “Designated Subsidiary”) in
connection with the preparation, execution and delivery of the Designation
Agreement.

In that connection, we have examined the following documents:

(1) The Designation Agreement.

(2) The Credit Agreement.

(3) The documents furnished by the Designated Subsidiary pursuant to Article 3
of the Credit Agreement.

(4) The [Articles] [Certificate] of Incorporation of the Designated Subsidiary
and all amendments thereto (the “Charter”).

(5) The by-laws of the Designated Subsidiary and all amendments thereto (the
“By-laws”).

We have also examined the originals, or copies certified to our satisfaction, of
such corporate records of the Designated Subsidiary, certificates of public
officials and of officers of the Designated Subsidiary, and agreements,
instruments and other documents, as we have deemed relevant and necessary as a
basis for the opinions expressed below. As to questions of fact material to such
opinions, we have, when relevant facts were not independently established by us,
relied upon certificates of the Designated Subsidiary or its officers or of
public officials. We have assumed the due execution and delivery, pursuant to
due authorization, of the Credit Agreement by the Initial Lenders, Citibank
International Limited, as Facility Agent, and Citibank, N.A., as Swingline
Agent.



--------------------------------------------------------------------------------

Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the following opinion:

1. The Designated Subsidiary is a corporation duly organized, validly existing
and in good standing under the laws of ____________.

2. The execution, delivery and performance by the Designated Subsidiary of the
Designation Agreement and the Notes, if any, to be delivered by it, the
performance by the Designated Subsidiary under the Credit Agreement and the
consummation of the transactions contemplated thereby, are within the Designated
Subsidiary’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Charter or the By-laws, or
(ii) any law, rule or regulation applicable to the Designated Subsidiary
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System) or (iii) to our knowledge, any contractual restriction
binding on or affecting the Designated Subsidiary. The Designation Agreement and
the Notes, if any, delivered by the Designated Subsidiary on the date hereof
have been duly executed and delivered on behalf of the Designated Subsidiary.

3. No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Designated
Subsidiary of the Designation Agreement or the Notes, if any, delivered by the
Designated Subsidiary and the performance by the Designated Subsidiary under the
Credit Agreement.

4. The Designation Agreement and the Credit Agreement are the legal, valid and
binding obligations of the Designated Subsidiary enforceable against the
Designated Subsidiary in accordance with their respective terms. The Notes
issued on the date hereof, if any, by the Designated Subsidiary are the legal,
valid and binding obligations of the Designated Subsidiary, enforceable against
the Designated Subsidiary in accordance with their respective terms.

5. There is, to the best of my knowledge, no pending or threatened action or
proceeding against the Designated Subsidiary or any of its Subsidiaries before
any court, governmental agency or arbitrator that purport to affect the
legality, validity, binding effect or enforceability of the Designation
Agreement, the Credit Agreement or any of the Notes delivered by the Designated
Subsidiary, if any, or the consummation of the transactions contemplated
thereby.

The opinion set forth in paragraph 4 above is subject to the effect of any
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally and to the effect
of general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

Very truly yours,

 

2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF OPINION OF COUNSEL

FOR CITIBANK INTERNATIONAL LIMITED,

AS FACILITY AGENT

[Letterhead of Simpson Thacher & Bartlett LLP]

[Effective Date]                                        

Citibank International Limited,

    as Facility Agent,

Citibank, N.A.,

    as Swingline Agent,

and

The Lenders listed on Schedule 1 hereto

    which are parties to the Credit Agreement

    on the date hereof

 

Re: Credit Agreement dated as of 1 October 2015

     (the “Credit Agreement”) among Philip Morris

     International Inc. (the “Company”), the lending

     institutions identified in the Credit Agreement

     (the “Lenders”), Citibank International

     Limited, as Facility Agent, and Citibank, N.A.,

     as Swingline Agent

Ladies and Gentlemen:

We have acted as counsel to Citibank International Limited, as Facility Agent,
and Citibank, N.A., as Swingline Agent, in connection with the preparation,
execution and delivery of the Credit Agreement.

This opinion is delivered to you pursuant to Section 3.1(e)(iv) of the Credit
Agreement. Terms used herein which are defined in the Credit Agreement shall
have the respective meanings set forth in the Credit Agreement, unless otherwise
defined herein.

In connection with this opinion, we have examined a copy of the Credit Agreement
signed by the Company and by the Facility Agent, the Swingline Agent and the
Lenders.



--------------------------------------------------------------------------------

In addition, we have examined, and relied as to matters of fact upon, the
documents delivered to you at the closing, and upon originals, or duplicates or
certified or conformed copies, of such records, agreements, documents and other
instruments and such certificates or comparable documents of public officials
and of officers and representatives of the Company and have made such other
investigations as we have deemed relevant and necessary in connection with the
opinion hereinafter set forth. In such examination, we have assumed the
genuineness of all signatures, the legal capacity of natural persons, the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all documents submitted to us as duplicates or certified
or conformed copies and the authenticity of the originals of such latter
documents. In addition, we have relied as to certain matters of fact upon the
representations made in the Credit Agreement.

In rendering the opinion set forth below we have assumed that (1) the Credit
Agreement is a valid and legally binding obligation of each party thereto other
than the Company, (2) the Company is validly existing and in good standing under
the laws of the jurisdiction in which it is organized and has duly authorized,
executed and delivered the Credit Agreement in accordance with its
organizational documents, (3)(a) execution, delivery and performance by the
Company of the Credit Agreement do not violate, or require any consent not
obtained under, the laws of the jurisdiction in which it is organized or any
other applicable laws or any order known to us issued by any court or
governmental agency or body and (c) execution, delivery and performance by the
Company of the Credit Agreement will not breach or result in a default under or
result in the creation of any lien upon or security interest in the Company’s
properties pursuant to the terms of any agreement or instrument that is binding
on the Company; and (4) the Company is not an “investment company” within the
meaning of and subject to regulation under the Investment Company Act of 1940,
as amended.

Based upon the foregoing, and subject to the assumptions, qualifications and
limitations set forth herein, we are of the opinion that the Credit Agreement
constitutes the valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms.

Our opinion set forth above is subject to (i) the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law),
(iii) an implied covenant of good faith and fair dealing and (iv) the effects of
the possible judicial application of foreign laws or foreign governmental or
judicial action affecting creditors’ rights.

We note that (A) a New York statute provides that with respect to a foreign
currency obligation a court of the State of New York shall render a judgment or
decree in such foreign currency and such judgment or decree shall be converted
into currency of the United States at the rate of exchange prevailing on the
date of entry of such judgment or decree and (B) with respect to a foreign
currency obligation a United States federal court in New York may award judgment
in United States dollars, provided that we express no opinion as to the rate of
exchange such court would apply.

 

2



--------------------------------------------------------------------------------

We express no opinion with respect to:

(A) the effect of any provision of the Credit Agreement that is intended to
permit modification thereof only by means of an agreement in writing by the
parties thereto;

(B) the effect of any provision of the Credit Agreement insofar as it provides
that any Person purchasing a participation from a Lender or other Person may
exercise set-off or similar rights with respect to such participation or that
any Lender or other Person may exercise set-off or similar rights other than in
accordance with applicable law;

(C) the effect of any provision of the Credit Agreement imposing penalties or
forfeitures;

(D) the enforceability of any provision of the Credit Agreement to the extent
that such provision constitutes a waiver of illegality as a defense to
performance of contract obligations; or

(E) the effect of any provision of the Credit Agreement relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification, contribution or exculpation in connection
with willful, reckless or criminal acts or gross negligence of the indemnified
or exculpated Person or the Person receiving contribution.

In connection with the provisions of the Credit Agreement whereby the parties
submit to the jurisdiction of the courts of the United States of America located
in the State of New York, we note the limitation of 28 U.S.C. §§ 1331 and 1332
on subject matter jurisdiction of the federal courts. In connection with the
provisions of the Credit Agreement which relate to forum selection (including,
without limitation, any waiver of any objection to venue or any objection that a
court is an inconvenient forum), we note that under NYCPLR § 510, a New York
State court may have discretion to transfer the place of trial, and under 28
U.S.C. § 1404(a), a United States district court has discretion to transfer an
action from one federal court to another.

We do not express any opinion herein concerning any law other than the law of
the State of New York and the federal law of the United States.

This opinion letter is rendered to you in connection with the above described
transaction. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation without our prior written consent. This opinion letter may be
furnished to, but may not be relied upon by, a regulatory authority entitled to
request it.

Very truly yours,

 

3



--------------------------------------------------------------------------------

EXHIBIT H - FORM OF

CONFIDENTIALITY AGREEMENT

 

To: [NAME OF BANK]

 

Date: ________, 20__

 

Subject: Philip Morris International Inc. $3,500,000,000 Revolving Credit
Facility (the “Facility”)

In connection with the Facility for Philip Morris International Inc. (the
“Company”), you will be receiving certain information which is non-public,
confidential or proprietary in nature. That information and any other
information, regardless of form, whether oral, written or electronic, concerning
the Company, its subsidiaries or the Facility furnished to you by [NAME OF
LENDER] or the Company or any of their respective Representatives in connection
with the Facility (at any time on, before or after the date of this Agreement),
together with analyses, compilations or other materials prepared by you or your
Representatives which contain or otherwise reflect such information or your
review of the Facility is hereinafter referred to as the “Information.” As used
herein, “Representatives” refers to affiliates, directors, officers, employees,
agents, auditors, attorneys, consultants or advisors. In consideration of your
receipt of the Information, you agree that:

 

  1. You will not, without the prior written consent of the Company, use, either
directly or indirectly, any of the Information except in connection with the
Facility.

 

  2. You agree to reveal the Information only to your Representatives who need
to know the Information for the purpose of evaluating the Facility, who are
informed by you of the confidential nature of the Information, and who agree to
be bound by the terms and conditions of this Agreement. You agree to be
responsible for any breach of this Agreement by any of your Representatives and
to indemnify and hold the Company and its Representatives harmless from and
against any and all liabilities, claims, causes of action, costs and expenses
(including attorney fees and expenses) arising out of the breach of this
Agreement by you or your Representatives.

 

  3. Without the prior written consent of the Company you shall not disclose to
any person (except as otherwise expressly permitted herein) the fact that the
Information has been made available, that discussions are taking place between
the Company and any financial institution concerning the Facility, or any of the
terms, conditions or other facts with respect thereto (including the status
thereof), or that the Facility has been consummated.

 

  4. This Agreement shall be inoperative as to any portion of the Information
that (i) is or becomes generally available to the public on a non-confidential
basis through



--------------------------------------------------------------------------------

  no fault or action by you or your Representatives, or (ii) is or becomes
available to you on a non-confidential basis from a source other than the
Company, [NAME OF LENDER] or their respective Representatives, which source, to
the best of your knowledge, is not prohibited from disclosing such Information
to you by a contractual, legal or fiduciary obligation to the Company, [NAME OF
LENDER] or their respective Representatives.

 

  5. You may disclose the Information at the request of any regulatory or
supervisory authority having jurisdiction over you, provided that you request
confidential treatment of such Information to the extent permitted by law,
provided that, insofar as practicable, you notify the Company in advance of such
disclosure pursuant to the following paragraph.

 

  6. In the event that you or anyone to whom you transmit the Information
pursuant to this Agreement becomes legally compelled to disclose any of the
Information or the existence of the Facility, you shall provide the Company with
notice of such event promptly upon your obtaining knowledge thereof (provided
that you are not otherwise prohibited by law from giving such notice) so that
the Company may seek a protective order or other appropriate remedy. In the
event that such protective order or other remedy is not obtained, you shall
furnish only that portion of the Information that is legally required and shall
disclose the Information in a manner reasonably designed to preserve its
confidential nature.

 

  7. In the event that discussions with you concerning the Facility are
discontinued or your relationship with [NAME OF LENDER] with respect to the
Facility is otherwise terminated, you shall deliver to the Company the copies of
the Information that were furnished to you by or on behalf of the Company and
represent to the Company that you have destroyed all other copies thereof,
provided that you may maintain copies of the Information, subject to the terms
of this Agreement, as required by law or regulations or document retention
policies applicable to you. All of your obligations hereunder and all of the
rights and remedies of the Company and [NAME OF LENDER] hereunder shall survive
any discontinuance of discussions, termination of your relationship or any
return or destruction of the Information.

 

  8. You acknowledge that disclosure of the Information in violation of the
terms of this Agreement could have material adverse consequences, and agree
that, in the event of any breach by you or your Representatives of this
Agreement, the Company and its Representatives will be entitled to equitable
relief (including injunction and specific performance) in addition to all other
remedies available to them at law or in equity.

 

  9. The obligations set forth in this Agreement shall survive until the earlier
of (i) five years from the date of this Agreement or (ii) the termination of the
Facility.

 

2



--------------------------------------------------------------------------------

  10. This agreement shall be governed by, and construed in accordance with, the
laws of the State of New York without consideration to its conflicts of laws
provisions.

This agreement is in addition to and does not supersede the confidentiality
agreements contained in any credit agreements of any affiliate of the Company to
which you are a party. It is understood and agreed that the Company, [NAME OF
LENDER] and their respective Representatives may rely on this Agreement.

ACCEPTED AND AGREED as of the date written above:

[NAME OF BANK]

 

By       Name:   Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT I - FORM OF

EXTENSION AGREEMENT

Citibank International Limited, as Facility Agent

    for the Lenders party to the Credit Agreement

    referred to below

Ladies and Gentlemen:

The undersigned hereby agrees to extend, effective _________, 201_, its
Commitment and the Maturity Date under the Credit Agreement, dated as of
1 October 2015 (as amended or modified from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among Philip Morris International Inc. (“PMI”), the Lenders party thereto,
Citibank International Limited, as Facility Agent, and Citibank, N.A., as
Swingline Agent, for an additional one year period to ________, 201_ pursuant to
Section 2.23 of the Credit Agreement.

Except as expressly provided hereby, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect and are hereby
ratified and confirmed.

This Extension Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York. This Extension Agreement may be signed in any
number of counterparts, each of which when executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

 

[NAME OF LENDER] By       Name:   Title:

 

Agreed and accepted:

PHILIP MORRIS INTERNATIONAL INC.

By       Name:   Title:

 

CITIBANK INTERNATIONAL LIMITED, as

Facility Agent

By       Name:   Title: